

115 HR 8791 IH: Department of Homeland Security Reform Act of 2020
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8791IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Thompson of Mississippi (for himself, Ms. Jackson Lee, Mr. Langevin, Mr. Payne, Miss Rice of New York, Mr. Correa, Ms. Underwood, Mr. Cleaver, Mr. Green of Texas, Ms. Clarke of New York, Ms. Titus, Mrs. Watson Coleman, and Mrs. Demings) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Oversight and Reform, the Judiciary, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to make certain reforms to the Department of Homeland Security, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Department of Homeland Security Reform Act of 2020 or the DHS Reform Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—HEADQUARTERS REFORMSSubtitle A—Leadership ReformsSec. 101. Departmental leadership.Sec. 102. Succession reforms.Sec. 103. Resolution of intra-departmental disputes.Sec. 104. Office of Strategy, Policy, and Plans.Sec. 105. Office of Inspector General.Sec. 106. Office of Public Affairs.Sec. 107. Office of Legislative Affairs.Sec. 108. Office of Partnership and Engagement.Sec. 109. Chief Privacy Officer.Sec. 110. Chief Financial Officer.Sec. 111. Chief Information Officer.Sec. 112. Chief Procurement Officer.Sec. 113. Chief Security Officer.Sec. 114. Chief Data Officer.Sec. 115. Officer for Civil Rights and Civil Liberties.Sec. 116. The Countering Weapons of Mass Destruction Office.Sec. 117. Coordinator for unmanned aircraft systems countermeasures.Sec. 118. Department of Homeland Security counterterrorism advisory board.Sec. 119. Department of Homeland Security leadership council.Sec. 120. School security coordinating council.Subtitle B—Workforce ReformsSec. 131. Chief human capital officer.Sec. 132. Employee engagement steering committee and action plan.Sec. 133. Annual employee award program.Sec. 134. Department of Homeland Security rotation program.Sec. 135. Homeland security rotational cybersecurity research program at the Coast Guard Academy.Sec. 136. Department of Homeland Security intelligence and cybersecurity diversity fellowship program.Sec. 137. Cyber talent management system reporting.Sec. 138. Acquisition workforce.Sec. 139. Acquisition professional career program.Sec. 140. Security clearance management and administration.Sec. 141. Fitness information transparency.Sec. 142. Independent investigation of disciplinary outcomes.Sec. 143. Rights for transportation security officers.Title II—LAW ENFORCEMENT ACCOUNTABILITY REFORMSSubtitle A—De-EscalationSec. 201. De-escalation, use of force, and body-worn camera policy.Sec. 202. De-escalation training.Sec. 203. Less lethal tactics assessment.Sec. 204. Requests relating to department of homeland security personnel or equipment.Sec. 205. Best practices to reduce incidents of excessive or unauthorized force.Sec. 206. Department of Homeland Security component insignia required.Sec. 207. FLETC advisory board.Sec. 208. Department of Homeland Security support for the national network of fusion centers.Subtitle B—Securing of Firearms and other Sensitive AssetsSec. 221. Definitions.Sec. 222. Inclusion of securing firearms and other sensitive assets in responsibilities of Under Secretary for Management.Sec. 223. Management directive.Sec. 224. Component responsibilities.Sec. 225. Personal property asset management Inspector General review.Subtitle C—Federal Law Enforcement Training CentersSec. 231. FLETC research and development.Sec. 232. Reporting on basic training programs of the Department of Homeland Security.Title III—ACQUISITION REFORMSSubtitle A—AuthoritiesSec. 301. Definitions.Sec. 302. Acquisition authorities for Office of Program Accountability and Risk Management.Sec. 303. Acquisition authorities for technical support offices.Sec. 304. Acquisition authorities for Under Secretary for Management.Sec. 305. Acquisition authorities for Under Secretary for Strategy, Policy, and Plans.Sec. 306. Acquisition authorities for Chief Information Officer.Subtitle B—Requirements and OversightSec. 321. Acquisition documentation.Sec. 322. Acquisition review board.Sec. 323. Suspension and debarment program.Sec. 324. Requirements to buy certain items related to national security interests according to certain criteria.Sec. 325. Prohibition on operation or procurement of foreign-made unmanned aircraft systems.Subtitle C—Acquisition Program Management Accountability and TransparencySec. 331. Congressional notification for major acquisition programs.Sec. 332. Acquisition reports.Title IV—OTHER REFORMSSec. 401. Quadrennial homeland security review.Sec. 402. Limitations regarding secretarial authorities associated with the protection of public property.Sec. 403. Biometric enterprise management.Sec. 404. Enhanced departmental oversight of certain intelligence matters.Sec. 405. Privacy, civil rights, and civil liberties coordination required.Sec. 406. Department-wide social media policy.Sec. 407. Propaganda prohibited.Sec. 408. Limits on expenses for a swearing-in ceremony.Sec. 409. Conflict of interest awareness and reporting.Sec. 410. Mentor-protégé program.Sec. 411. Historically black colleges and universities (HBCUS) homeland security partnerships.Sec. 412. Children’s technical expert.Sec. 413. Modification of Secretary’s reorganization authority.Sec. 414. Definitions.IHEADQUARTERS REFORMSALeadership Reforms101.Departmental leadership(a)In generalSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended—(1)in subsection (c), in the matter preceding paragraph (1), by striking through the Office of State and Local Coordination (established under section 801) and inserting through the Office of Partnership and Engagement; and(2)by adding at the end the following new subsection:(h)Headquarters(1)In generalThere is in the Department a Headquarters.(2)ComponentsThe Headquarters shall include each of the following:(A)The Office of the Secretary, which shall include—(i)the Deputy Secretary;(ii)the Associate Secretary;(iii)the Chief of Staff; and(iv)the Executive Secretary.(B)The Management Directorate, including the Office of the Chief Financial Officer, Federal Protective Service, and Office of Biometric Identity Management.(C)The Science and Technology Directorate.(D)The Office of Strategy, Policy, and Plans.(E)The Office of the General Counsel.(F)The Office of the Chief Privacy and FOIA Officer.(G)The Office for Civil Rights and Civil Liberties.(H)The Office of Operations Coordination.(I)The Office of Intelligence and Analysis.(J)The Office of Legislative Affairs.(K)The Office of Public Affairs.(L)The Office of the Inspector General.(M)The Office of the Citizenship and Immigration Services Ombudsman.(N)The Countering Weapons of Mass Destruction Office.(O)The Office of Partnership and Engagement.(P)The Ombudsman for Border and Immigration Enforcement Related Concerns..(b)Conforming amendmentsSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended—(1)in the subsection heading, by inserting ; Assistant Secretaries and Other Officers after Under Secretaries;(2)in paragraph (1)—(A)by inserting after subparagraph (A) the following subparagraph (B) and making conforming changes:(B)An Associate Secretary of Homeland Security, who shall be the Secretary’s second assistant for purposes of subchapter III of chapter 33 of title 5, United States Code and shall, on behalf of the Secretary, direct, authorize, and control U. S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, United States Secret Service, and Federal Protective Service, and, in consultation with the Deputy Secretary, the law enforcement activities in other Department components.; and(B)by amending subparagraph (I) to read as follows:(I)An Administrator of the Transportation Security Administration.;(3)by amending paragraph (2) to read as follows:(2)AppointmentsThe following Assistant Secretaries shall be appointed by the President or the Secretary, as the case may be, without the advice and consent of the Senate:(A)Presidential appointmentsThe Department shall have the following positions appointed by the President:(i)The Assistant Secretary for Public Affairs.(ii)The Assistant Secretary for Legislative Affairs.(iii)The Assistant Secretary for the Countering Weapons of Mass Destruction Office.(iv)The Chief Medical Officer.(B)Secretarial appointmentsThe Secretary shall appoint an Assistant Secretary for Partnership and Engagement and, within the Office of Strategy, Policy and Plans, an Assistant Secretary for International Affairs in addition to five assistant secretaries with divided responsibility for the following areas:(i)Strategy.(ii)Threat prevention, including targeted violence.(iii)Integration.(iv)Border.(v)Immigration, including immigration statistics.(vi)Cybersecurity and infrastructure security.(vii)Screening and vetting, including biometrics.(viii)Law enforcement.(ix)Foreign investment and trade.; and(4)by adding at the end the following new paragraphs:(3)Limitation on establishment of assistant secretary positionsNo Assistant Secretary position may be established in addition to the positions provided for by this section unless such position is authorized by a statute enacted after the date of the enactment of this paragraph.(4)Under secretary for managementThe Under Secretary for Management shall serve a five-year term..102.Succession reformsAmend section 103(g) of the Homeland Security Act as follows:(1)In paragraph (1), strike neither the Secretary nor Deputy Secretary is and insert the Secretary, Deputy Secretary, and Associate Secretary are not.(2)In paragraph (2), insert (A) before such other officers and strike and replace remaining text with the following:(A)such other official of the Department in further order of succession to serve as Acting Secretary in a manner that requires such official to have served in the Department for at least 90 days prior to such designation in either the position of the head of a component or in another position by and with the advice and consent of the Senate, or in the event that an official meeting this criteria is not available, in a manner that requires such official to have served for at least 90 days prior to such designation in the Senior Executive Service within the Department; and(B)such other official of the Department to serve as the acting head of a component, in the event that the head of a component vacates the position, in a manner that requires such official to have served for at least 90 days prior to such designation in the Senior Executive Service. .103.Resolution of intra-departmental disputesInsert at the end of section 103 of the Homeland Security Act the following:(h)Intra-Departmental disputesOn behalf of the Secretary, the Deputy Secretary shall have authority to resolve any intra-Departmental disputes that may arise between two or more components where one component is under the purview of the Associate Secretary. The Associate Secretary may appeal a resolution issued by the Deputy Secretary to the Secretary..104.Office of Strategy, Policy, and Plans(a)In generalSection 709 of the Homeland Security Act of 2002 (6 U.S.C. 349) is amended—(1)in subsection (a), by adding at the end the following: The Office of Strategy, Policy, and Plans shall include an Assistant Secretary for International Affairs and at least five assistant secretaries within the Office of Strategy, Policy, and Plans with divided responsibility for the following areas:(i)Strategy.(ii)Threat prevention, including targeted violence.(iii)Integration.(iv)Border.(v)Immigration, including immigration statistics.(vi)Cybersecurity and infrastructure security.(vii)Screening and vetting, including biometrics.(viii)Law enforcement.(ix)Foreign investment and trade.;(2)in subsection (c)(1), by inserting , including for activities that cross multiple Department components before the semicolon at the end;(3)in subsection (c)(6), by inserting , including feedback from organizations representing the needs of children, after stakeholder feedback;(4)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively; and(5)by inserting after subsection (d) the following new subsection:(e)Assistant Secretary for International AffairsThe Office of International Affairs shall be led by an Assistant Secretary for International Affairs. The Assistant Secretary shall—(1)coordinate international activities within the Department, including activities carried out by the components of the Department, in consultation with other Federal officials with responsibility for counterterrorism and homeland security matters;(2)advise, inform, and assist the Secretary with respect to the development and implementation of the international policy priorities of the Department, including strategic priorities for the deployment of assets, including personnel, outside the United States;(3)develop, in consultation with the Under Secretary for Management, guidance for selecting, assigning, training, and monitoring overseas deployments of Department personnel, including minimum standards for pre-deployment training;(4)maintain awareness regarding the international travel of senior officers of the Department and their intent to pursue negotiations with foreign government officials, and review resulting draft agreements; (5)coordinate with any Departmental official engaged in negotiations with representatives of a foreign government regarding an agreement and, as appropriate, support such official in the negotiation of such agreement; and(6)perform such other functions as are established by law or delegated by the Under Secretary for Strategy, Policy, and Plans..(b)Abolishment of office of international affairs(1)In generalThe Office of International Affairs within the Office of the Secretary of Homeland Security is abolished.(2)Transfer of assets and personnelThe functions authorized to be performed by the office referred to in paragraph (1) as of the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of the Office of International Affairs of the Office of Strategy, Policy, and Plans of the Department of Homeland Security.(3)Conforming amendmentThe Homeland Security Act of 2002 is amended by striking section 879 (6 U.S.C. 459).(4)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 879.(c)Homeland security advisory councilSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following new paragraphs:(4)shall establish a Homeland Security Advisory Council that includes representatives with relevant homeland security expertise or experience and not less than two representatives with expertise or experience with respect to protecting privacy and civil rights and civil liberties to provide advice and recommendations on homeland security-related matters, including advice with respect to the preparation of the Quadrennial Homeland Security Review; and(5)shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an annual report that includes—(A)a list of the Homeland Security Advisory Council’s members and subcommittee assignments;(B)a summary of all recommendations made by the Homeland Security Advisory Council, including by any subcommittees; and(C)a description of any action the Department has taken in response to such recommendations.;(2)by striking subsection (f);(3)by redesignating subsection (g) as subsection (f); and(4)by adding at the end the following new subsection:(g)Conflicts of interestNo member of the Homeland Security Advisory Council established pursuant to subsection (b)(4) may participate in developing any advice or recommendation regarding any matter which directly benefits such member or pertains specifically to any firm or organization with which such member has been associated at any time during the immediately preceding three years..(d)Conflicts of interest policyNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Strategy, Policy, and Plans of the Department of Homeland Security, shall issue a written policy to members of the Homeland Security Advisory Committee regarding conflicts of interests requirement set forth in subsection (g) of section 102 of the Homeland Security Act of 2002, as amended by this section.(e)Counterterrorism and targeted violence strategy(1)In generalNo later than 180 days of enactment of this Act, the Under Secretary for Strategy, Policy, and Plans of the Department of Homeland Security shall update or replace the strategic framework to counter terrorism and targeted violence, as issued by the Department in September 2019, and associated implementation plans to ensure that the Department’s strategic framework and implementation plans—(A)address the current threat environment for domestic terrorism, international terrorism, targeted violence, and emerging threats, including violent white supremacist extremism; and(B)specify how the Department’s prevention and preparedness activities address the threat environment.(2)ReviewsStarting two years after implementation of paragraph (1), the Under Secretary shall carry out a review of the Department’s strategic framework and implementation plans to counter terrorism and targeted violence and update or replace such plans to ensure that such strategic frameworks and plans address the current threat environment for domestic terrorism, international terrorism, targeted violence, and emerging threats, including violent white supremacist extremism and specify how the Department’s prevention and preparedness activities address the threat environment.(f)Activities related to children reportNot later than 1 year after the date of the enactment of this Act and annually thereafter for 5 years, the Under Secretary for Strategy, Policy, and Plans of the Department of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report describing the efforts the Department has undertaken to review and incorporate feedback from organizations representing the needs of children into Department policy in accordance with paragraph (6) of section 709(c) of the Homeland Security Act of 2002 (as amended by section 2 of this Act), including information on the following:(1)The designation of any individual responsible for carrying out such paragraph (6).(2)Any review, formal or informal, of Department policies, programs, or activities to assess the suitability of such policies, programs, or activities for children and where feedback from organizations representing the needs of children should be reviewed and incorporated.(3)Any review, change, modification, or promulgation of Department policies, programs, or activities to ensure that such policies, programs, or activities are appropriate for children.(4)Coordination with organizations or experts outside the Department pursuant to such paragraph (6) conducted to inform any such review, change, modification, or promulgation of such policies, programs, or activities.(g)DefinitionsIn this section, each of the terms functions, assets, and personnel has the meaning given each such term under section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).105.Office of Inspector General(a)Transparency(1)Publication of reportsThe Office of Inspector General shall, in accordance with section 8M(b)(1) of the Inspector General Act of 1978, provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate and publish on the Inspector General’s website, the following, irrespective of whether the record contains recommendations or whether the Department concurs with included recommendations— (A)any report that substantiates an allegation of whistleblower retaliation pursuant to the Whistleblower Protection Act, Military Whistleblower Protection Act, or Presidential Personnel Directive 19;(B)any report that substantiates an allegation of misconduct, waste, fraud, abuse, or violation of Department policy against a member of the Senior Executive Service or politically appointed official; and(C)any other programmatic report, review, inspection or audit.(2)Congressional reportingThe semiannual report transmitted to the appropriate congressional committees pursuant to section 5(b) of the Inspector General Act of 1978 immediately following enactment of this Act, and each subsequent semiannual report transmitted, shall be accompanied by a list of ongoing programmatic audits or inspections that includes, at a minimum, the following information:(A)Description of each audit or inspection, including the office(s) or component(s) under review.(B)Source of each audit or inspection.(C)Actual or proposed dates for—(i)initiating each audit or inspection;(ii)submitting a draft report to the Department for review; and(iii)publishing the final report to the Inspector General’s website pursuant to subsection (b)(1).(D)Explanation for any significant changes to the description of an audit or inspection, including the office(s) or component(s) under review, or a delay of more than 30 days in the actual or proposed date for submitting a draft report to the Department for review or publishing the final report to the Inspector General’s website.(b)Notification regarding misconduct allegationsThe heads of offices and components of the Department of Homeland Security shall promptly notify the Inspector General of the Department of all allegations of misconduct with respect to which the Inspector General has investigative authority under the Inspector General Act of 1978. The Inspector General may waive the notification requirement under this subsection with respect to any category or subset of allegations of misconduct.(c)Rule of constructionNothing in this section may be construed as affecting the authority of the Secretary of Homeland Security under subsection (a) of section 8I of the Inspector General Act of 1978 (5 U.S.C. App. 8I).106.Office of Public Affairs(a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary for Management of the Department of Homeland Security, in coordination with the Assistant Secretary for Public Affairs of the Department and the General Counsel of the Department, shall—(1)issue a code of conduct for all personnel involved in the Department’s public affairs operations and require certifications of receipt of such code within 30 days of receipt; and(2)publish and disseminate a Department-wide management directive and associated guidelines for internal review of all public-facing materials to maximize the quality, objectivity, utility, and integrity of information (including statistical information) that includes information on when to engage with the Office of General Counsel of the Department to execute—(A)a legal sufficiency review; and(B)a compliance review in accordance with section 515 of the Treasury and General Government Appropriations Act for Fiscal Year 2001 (Public Law 106–554).(b)ReviewNot later than one year after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall—(1)submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an audit of the public affairs offices throughout the Department that reviews compliance with the requirements specified in subsection (a); and(2)issue, as appropriate, recommendations to the Department of Homeland Security to improve the quality, objectivity, utility, and integrity of public-facing materials disseminated by the public affairs offices throughout the Department.107.Office of Legislative AffairsSection 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), as amended by this Act, is further amended by adding at the end the following new subsection:(i)Assistant Secretary for Legislative AffairsThe Assistant Secretary for Legislative Affairs shall serve as the primary liaison to Congress and shall maintain one internal reporting structure for engaging with authorizing and appropriating congressional committees.(1)Limitation on Deputy Assistant Secretary for Legislative Affairs positionsThere shall be within the Office of Legislative Affairs at the Department not more than two, Deputy Assistant Secretary for Legislative Affairs positions, one for each chamber of Congress.(2)Department reports(A)In generalNotwithstanding any other provision of law, any report that the Department or a component of the Department is required to submit to the Committee on Appropriations of the Senate or the Committee on Appropriations of the House of Representatives under any provision of law shall be submitted concurrently to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.(B)ApplicabilitySubparagraph (A) shall apply with respect to any report described in such subparagraph that is submitted on or after the date of enactment of this subsection.(C)NoticeThe Secretary shall notify, in writing, the chairmen and ranking members of the authorizing and appropriating congressional committees of jurisdiction regarding policy memoranda, management directives, and reprogramming notifications issued by the Department..108.Office of Partnership and Engagement(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), is amended by adding at the end the following new section:711.Office of Partnership and Engagement(a)In generalThere is an Office of Partnership and Engagement in the Department headed by an Assistant Secretary for Partnership and Engagement.(b)Duties of the assistant secretaryThe Assistant Secretary for Partnership and Engagement shall—(1)lead the efforts of the Department to incorporate external feedback from stakeholders into policy and strategic planning efforts, as appropriate, in consultation with the Office for Civil Rights and Civil Liberties of the Department;(2)develop an engagement strategy to ensure continuous and collaborative communication with stakeholders that, among other things, sets forth how the Department can use its authorities to convene government and outside stakeholders and how such interactions can support efforts to increase trust between the Department and stakeholders and ensure timely information sharing;(3)conduct the activities specified in section 2006(b);(4)advise the Secretary on the effects of the policies, regulations, processes, and actions of the Department on the private sector and create and foster strategic communications with the private sector to enhance the primary mission of the Department to protect the homeland;(5)facilitate relationships with academic institutions and the private sector, including through the administration of the Homeland Security Advisory Council;(6)facilitate relationships with State and local governments and provide State and local governments with regular information, research, and technical support to assist local efforts at securing the homeland; and(7)perform such other functions as are established by law or delegated by the Secretary.(c)Deputy assistant secretariesThere shall be a Deputy Assistant Secretary for State and Local Law Enforcement and a Deputy Assistant Secretary for Private Sector Engagement within the Office of Partnership and Engagement..(b)Transfer of functions, assets, and personnel of Office for State and Local Law EnforcementThe functions authorized to be performed by the Office for State and Local Law Enforcement of the Department of Homeland Security as of the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the Office of Partnership and Engagement under section 711 of the Homeland Security Act of 2002, as added by this section.(c)Annual reports(1)In generalFor each of fiscal years 2021 through 2025, the Assistant Secretary for Partnership and Engagement of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the activities of the Office of Partnership and Engagement of the Department. Each such report shall include, for the fiscal year covered by such report, a description of all programs, events, activities, and outreach conducted by the following sub-offices and campaigns of the Office:(A)The Office of Intergovernmental Affairs.(B)The Private Sector Office.(C)The Loaned Executive Program.(D)The Office of Academic Engagement.(E)The Committee Management Office.(F)The If You See Something, Say Something® Public Awareness Campaign.(G)The Blue Campaign.(H)Faith Initiatives.(2)State and Local Law Enforcement report requirementsSection 2006(b) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)) is amended—(A)by redesignating paragraph (5) as paragraph (6); and(B)by inserting after paragraph (4) the following new paragraph (5): (5)Annual reportFor each of fiscal years 2021 through 2025, the Deputy Assistant Secretary for State and Local Law Enforcement shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate a report on the Deputy Assistant Secretary’s activities for the period. Each such report shall include, for the fiscal year covered by such report, a description of each of the following:(A)Efforts to coordinate and share information regarding Department and component agency programs with State, local, and Tribal law enforcement agencies.(B)Efforts to improve information sharing through the Homeland Security Information Network by appropriate component agencies of the Department and by State, local, and Tribal law enforcement agencies.(C)The status of performance metrics to evaluate the effectiveness of efforts to carry out responsibilities specified in this subsection.(D)Any feedback from State, local, and Tribal law enforcement agencies about the Office, including the mechanisms utilized to collect such feedback..(d)Annual catalog on Department of Homeland Security training, publications, programs, and services for State, local, and Tribal law enforcement agenciesSection 2006(b)(4) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)(4)) is amended—(1)in subparagraph (E), by striking and at the end;(2)in subparagraph (F), by striking the period and inserting ; and; and(3)by adding at the end the following new subparagraph:(G)produce an annual catalog that summarizes opportunities for training, publications, programs, and services available to State, local, and Tribal law enforcement agencies from the Department and from each component and office within the Department and, not later than 30 days after the date of such production, disseminate such catalog, including by—(i)making such catalog available to State, local, and Tribal law enforcement agencies, including by posting such catalog on the website of the Department and cooperating with national organizations that represent such agencies;(ii)making such catalog available through the Homeland Security Information Network; and(iii)submitting such catalog to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate..(e)Abolishment of Office for State and Local Government Coordination(1)In generalThe Office for State and Local Government Coordination of the Department of Homeland Security is abolished.(2)Transfer of functions and assetsThe functions authorized to be performed by the Office for State and Local Government Coordination of the Department of Homeland Security on the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the Assistant Secretary for Partnership and Engagement of the Department under section 711 of the Homeland Security Act of 2002, as added by this section.(3)Conforming amendmentThe Homeland Security Act of 2002 is amended by striking section 801 (6 U.S.C. 631). (4)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 801.(f)Abolishment of Special Assistant to Secretary of Homeland Security(1)In generalIn accordance with the amendment made by section 104(c)(2) of this Act (relating to striking subsection (f) of section 102 of the Homeland Security Act of 2002), the position of Special Assistant to the Secretary authorized by such subsection (f) is abolished.(2)Transfer of functions and assetsThe functions authorized to be performed by the Special Assistant to the Secretary referred to in paragraph (1) on the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the Assistant Secretary for Partnership and Engagement under section 711 of the Homeland Security Act of 2002, as added by this section.(g)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 710 the following new item:Sec. 711. Office of Partnership and Engagement..109.Chief Privacy OfficerSection 222 of the Homeland Security Act of 2002 (6 U.S.C. 142) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by inserting to be the Chief Privacy Officer of the Department after in the Department; and(ii)by striking to the Secretary, to assume and inserting to the Secretary. Such official shall have;(B)in paragraph (5)(B), by striking and at the end;(C)by striking paragraph (6); and(D)by inserting after paragraph (5) the following new paragraphs:(6)developing guidance to assist components of the Department in developing privacy policies and practices;(7)establishing a mechanism to ensure such components are in compliance with Federal, regulatory, statutory, and Department privacy requirements, mandates, directives, and policies;(8)working with the Chief Information Officer of the Department to identify methods for managing and overseeing the records, management policies, and procedures of the Department;(9)working with components and offices of the Department to ensure that information sharing activities incorporate privacy protections;(10)serving as the Chief FOIA Officer of the Department for purposes of subsection (j) of section 552 of title 5, United States Code (popularly known as the Freedom of Information Act), to manage and process requests related to such section;(11)developing guidance on procedures to be followed by individuals making requests for information under section 552 of title 5, United States Code;(12)overseeing the management and processing of requests for information under section 552 of title 5, United States Code, within Department Headquarters and relevant Department component offices;(13)providing component heads with input on the management of their respective FOIA offices, including recruiting and hiring component FOIA officers, budget formulation, and organizational placement within each such component;(14)issuing guidance to relevant Department component offices to ensure compliance with unified disclosure, processing, and training policies in accordance with section 552 of title 5, United States Code;(15)identifying and eliminating unnecessary and duplicative actions taken by the Department in the course of processing requests for information under section 552 of title 5, United States Code;(16)preparing an annual report to Congress that includes—(A)a description of the activities of the Department that affect privacy during the fiscal year covered by each such report, including complaints of privacy violations, implementation of section 552a of title 5, United States Code (popularly known as the Privacy Act of 1974), internal controls, and other matters; and(B)the number of new technology programs implemented in the Department during the fiscal year covered by each such report, the number of such programs that the Chief Privacy Officer has evaluated to ensure that privacy protections are considered and implemented, the number of such programs that effectively implemented privacy protections into new technology programs, and an explanation of why any new programs did not effectively implement privacy protections;(17)coordinate with the Under Secretary for Intelligence and Analysis to—(A)ensure that any intelligence information under this Act is, to the extent practicable, shared, retained, and disseminated in a manner consistent with the protection of the privacy rights; and(B)provide training to intelligence personnel on privacy rights, regulations, and information practices as specified in section 552a of title 5, United States Code (commonly referred to as the Privacy Act of 1974) and other relevant laws, with a focus on personnel who have authority to disseminate information analyzed by the Department pursuant to paragraph (6) of section 201(d) or the responsibility to review information to be disseminated pursuant to paragraph (6) of 201(d); and(18)carrying out such other responsibilities as the Secretary determines are appropriate, consistent with this section.; and(2)by adding at the end the following new subsection:(f)Reassignment of functionsNotwithstanding subsection (a)(10), the Secretary may reassign the functions related to managing and processing requests for information under section 552 of title 5, United States Code, to another official within the Department, consistent with requirements of such section.(g)Privacy working group(1)In generalThe Chief Privacy Officer, or, if the Secretary determines appropriate, whoever is designated by the Secretary as the Chief FOIA Officer, shall establish and serve as the Chair of a working group comprised of personnel from across the Department who are involved in executing disclosure policies and processes involved in administration of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act) in furtherance of improving the Department’s timely compliance with such section 552.(2)PurposeThe working group established in accordance with paragraph (1) shall be a forum—(A)for the sharing of information and best practices; and(B)to develop solutions to challenges relating to disclosure policies and processes, referred to in such paragraph, encountered within Department component offices.(3)ResponsibilitiesMembers of the working group shall meet not less than once every quarter to advise the Chair on matters concerning disclosure policies and processes involved in the administration of section 552 of title 5, United States Code, including on the following matters:(A)The development of guidance for uniform disclosure policies and processes, in accordance with paragraph (14) of subsection (a).(B)Ways to reduce unnecessary redundancies that may undermine the responsive and efficient processing of requests for information under such section 552..110.Chief Financial Officer(a)In generalSection 702 of the Homeland Security Act of 2002 (6 U.S.C. 342) is amended—(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and(2)by inserting after subsection (a) the following new subsection:(b)ResponsibilitiesIn carrying out the responsibilities, authorities, and functions specified in section 902 of title 31, United States Code, the Chief Financial Officer shall—(1)oversee Department budget formulation and execution;(2)lead and provide guidance on performance-based budgeting practices for the Department to ensure that the Department and its components are meeting missions and goals;(3)lead cost-estimating practices for the Department, including the development of policies on cost estimating and approval of life cycle cost estimates;(4)coordinate with the Office of Strategy, Policy, and Plans to ensure that the development of the budget for the Department is compatible with the long-term strategic plans, priorities, and policies of the Secretary;(5)develop financial management policy for the Department and oversee the implementation of such policy, including the establishment of effective internal controls over financial reporting systems and processes throughout the Department;(6)provide guidance for and over financial system modernization efforts throughout the Department;(7)lead the efforts of the Department related to financial oversight, including identifying ways to streamline and standardize business processes;(8)oversee the costs of acquisition programs and related activities to ensure that actual and planned costs are in accordance with budget estimates and are affordable, or can be adequately funded, over the lifecycle of such programs and activities;(9) implement fully by fiscal year 2022 a common accounting structure to be used across the entire Department;(10)track, approve, oversee, and make public information on expenditures by components of the Department for conferences, as appropriate, including by requiring each component to—(A)report to the Inspector General of the Department, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate the expenditures by such component for each conference hosted or attended by Department employees for which the total expenditures of the Department exceed $20,000, within 15 days after the date of the conference; and(B)with respect to such expenditures, provide—(i)the information described in subsections (a), (b), and (c) of section 739 of title VII of division E of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235); and(ii)documentation of such expenditures; and(11)provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate any report delivered to any other committee of the House of Representatives or Senate regarding the financial functions of the Department..(b)Rule of constructionNothing in the amendment made by this section may be construed as altering or amending the responsibilities, authorities, and functions of the Chief Financial Officer of the Department of Homeland Security under section 902 of title 31, United States Code.111.Chief Information Officer(a)In generalSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended—(1)in subsection (a), by adding at the end the following new sentence: In addition to the functions under section 3506(a)(2) of title 44, United States Code, the Chief Information Officer shall perform the functions set forth in this section and such other functions as may be assigned by the Secretary.;(2)by redesignating subsections (b) and (c) as subsections (d) and (e), respectively; and(3)by inserting after subsection (a) the following new subsections:(b)ResponsibilitiesIn addition to performing the functions under section 3506 of title 44, United States Code, the Chief Information Officer shall serve as the lead technical authority for information technology programs of the Department and Department components, and shall—(1)advise and assist the Secretary, heads of the components of the Department, and other senior officers in carrying out the responsibilities of the Department for all activities relating to the budgets, programs, security, and operations of the information technology functions of the Department;(2)to the extent delegated by the Secretary, exercise leadership and authority over Department information technology management and establish the information technology priorities, policies, processes, standards, guidelines, and procedures of the Department to ensure interoperability and standardization of information technology;(3)maintain a consolidated inventory of the mission critical and mission essential information systems of the Department, and develop and maintain contingency plans for responding to a disruption in the operation of any of such information systems;(4)maintain the security, visibility, reliability, integrity, and availability of data and information technology of the Department;(5)establish and implement policies and procedures to effectively monitor and manage vulnerabilities in the supply chain for purchases of information technology, in consultation with the Chief Procurement Officer of the Department;(6)review contracts and interagency agreements associated with major information technology investments and information technology investments that have had cost, schedule, or performance challenges in the past;(7)assess the risk of all major information technology investments and publicly report the risk rating to the Office of Management and Budget; and(8)carry out any other responsibilities delegated by the Secretary consistent with an effective information system management function.(c)Strategic plansIn coordination with the Chief Financial Officer, the Chief Information Officer shall develop an information technology strategic plan every five years and report to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate on the extent to which—(1)the budget of the Department aligns with priorities specified in the information technology strategic plan;(2)the information technology strategic plan informs the budget process of the Department;(3)information technology priorities were or were not funded and the reasons for not funding all priorities in a given fiscal year;(4)the Department has identified and addressed skills gaps needed to implement the information technology strategic plan; and(5)unnecessary duplicate information technology within and across the components of the Department has been eliminated..(b)Software licensing(1)Software inventoryNot later than 180 days after the date of the enactment of this Act and every two years thereafter until 2024, the Chief Information Officer of the Department of Homeland Security, in consultation with Department component chief information officers, shall—(A)conduct a Department-wide inventory of all existing software licenses held by the Department, including utilized and unutilized licenses;(B)assess the needs of the Department and the components of the Department for software licenses for the subsequent two fiscal years;(C)examine how the Department can achieve the greatest possible economies of scale and cost savings in the procurement of software licenses;(D)determine in writing how the use of shared cloud-computing services will impact the needs for software licenses for the subsequent two fiscal years;(E)establish plans and estimated costs for eliminating unutilized software licenses for the subsequent two fiscal years; and(F)submit a copy of each inventory conducted under subparagraph (A) and each written determination conducted under subparagraph (D) to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(2)Plan to reduce software licensesIf the Chief Information Officer of the Department of Homeland Security determines through the inventory conducted under paragraph (1) that the number of software licenses held by the Department and the components of the Department exceed the needs of the Department, not later than 90 days after the date on which the inventory is completed, the Secretary of Homeland Security shall establish a plan for reducing the number of such software licenses to meet the needs of the Department.(c)Comptroller general reviewNot later than fiscal year 2021, the Comptroller General of the United States shall review the extent to which the Chief Information Officer of the Department of Homeland Security fulfilled all requirements established in this section and the amendment made by this section.(d)Completion of first definition of capabilitiesNot later than one year after the date of the enactment of this Act, the Chief Information Officer of the Department of Homeland Security shall complete the first information technology strategic plan required under subsection (c) of section 701 of the Homeland Security Act of 2002, as added by subsection (a) of this section.112.Chief Procurement Officer(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:712.Chief Procurement Officer(a)In generalThere is in the Department a Chief Procurement Officer, who shall serve as a senior business advisor to agency officials on procurement-related matters and report directly to the Under Secretary for Management. The Chief Procurement Officer is the senior procurement executive for purposes of subsection (c) of section 1702 of title 41, United States Code, and shall perform procurement functions as specified in such subsection.(b)ResponsibilitiesThe Chief Procurement Officer shall—(1)delegate or retain contracting authority, as appropriate;(2)issue procurement policies and oversee the heads of contracting activity of the Department to ensure compliance with such policies;(3)serve as the main liaison of the Department to industry on procurement-related issues;(4)account for the integrity, performance, and oversight of Department procurement and contracting functions;(5)ensure that procurement contracting strategies and plans are consistent with the intent and direction of the Acquisition Review Board;(6)oversee a centralized procurement workforce certification and training program using, as appropriate, existing best practices and contracting training opportunities from the Federal Government, private sector, or universities and colleges, including training on how best to identify actions that warrant referrals for suspension or debarment;(7)provide input on the periodic performance reviews of each head of contracting activity of the Department;(8)collect baseline data and use such data to establish performance measures on the impact of strategic sourcing initiatives on the private sector, including small businesses;(9)establish and implement policies and procedures to effectively monitor and manage vulnerabilities in the supply chain for all Department purchases;(10)ensure that a fair proportion of the value of Federal contracts and subcontracts are awarded to small businesses (in accordance with the procurement contract goals under section 15(g) of the Small Business Act (15 U.S.C. 644(g))), maximize opportunities for small business participation in such contracts, and ensure, to the extent practicable, small businesses that achieve qualified vendor status for security-related technologies are provided an opportunity to compete for contracts for such technology;(11)conduct oversight of implementation of administrative agreements to resolve suspension or debarment proceedings; and(12)carry out any other procurement duties that the Under Secretary for Management may designate.(c)Head of contracting activity definedIn this section, the term head of contracting activity means an official responsible for the establishment, management, and oversight of a team of procurement professionals properly trained, certified, and warranted to accomplish the acquisition of products and services on behalf of the designated components, offices, and organizations of the Department, and as authorized, other government entities..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 711, as added by this Act, the following new item:Sec. 712. Chief Procurement Officer..113.Chief Security Officer(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:713.Chief Security officer(a)In generalThere is in the Department a Chief Security Officer, who shall report directly to the Under Secretary for Management.(b)ResponsibilitiesThe Chief Security Officer shall—(1)develop and implement the security policies, programs, and standards of the Department, including as relates to interoperable enterprise systems;(2)identify training and provide education to Department personnel on security-related matters; and(3)provide support to Department components on security-related matters..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 712, as added by this Act, the following new item:Sec. 713. Chief Security Officer..114.Chief Data OfficerSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343), as amended by this Act, is further amended by adding at the end the following new subsection:(f)Chief Data Officer(1)In generalThe Secretary, in consultation with the Chief Information Officer, shall designate a career appointee of the Department as the Chief Data Officer of the Department.(2)QualificationsThe Chief Data Officer shall possess demonstrated training and experience in the management, governance, generation, collection, protection, analysis, use, and sharing of data, including the protection and de-identification of personally identifiable information.(3)FunctionsThe Chief Data Officer shall be responsible for the following:(A)Ensuring that the Department conforms with data management best practices recognized across industry and the Federal Government.(B)Coordinating the organization and integration of data across the Department for improved interoperability, analysis, and decision-making.(C)Reviewing the impact of the infrastructure of the Department regarding data integrity and interoperability.(D)Coordinating the release of data for public use following appropriate privacy reviews within the Department, as coordinated with the Chief Privacy Officer.(E)Promoting the use of modern data systems to improve Department operations.(F)Coordinating the storage of Department records in accordance with the National Archives and Records Administration’s General Records Schedules.(G)Publishing guidance for revising record schedule proposals which shall include guidelines for keeping a written record of justification for such revisions.(H)Overseeing, in consultation with the Chief Privacy Officer of the Department, as appropriate, the Department’s compliance with the following responsibilities:(i)Issuing guidelines ensuring and maximizing the quality, objectivity, utility and integrity of information (including statistical information).(ii)Establishing administrative mechanisms that allow affected persons to seek and obtain correction of information maintained and disseminated by relevant components of the Department that does not comply with the Department’s guidelines.(iii)Reporting to the Director of the Office of Management and Budget about the number and nature of complaints received by relevant components of the Department regarding the accuracy of information disseminated and how such complaints were handled by such components.(I)Coordinating with appropriate officials of the Department, including the Chief Privacy Officer, component privacy officers, component Chief Data Officers, and program managers, regarding the use of data within their respective components and under their authorities.(J)Serving as the liaison to other Federal agencies and the Office of Management and Budget on data and the best way to use existing Department data for statistical purposes.(4)Component Chief Data OfficersThe heads of each operational component of the Department, in consultation with the Chief Data Officer of the Department and the Chief Information Officer of such component, shall designate a career appointee from each such component as the Chief Data Officer of such component. Each such component Chief Data Officer shall—(A)have the qualifications described under paragraph (2); and(B)coordinate with and assist the Chief Data Officer of the Department in the implementation of the functions specified in subparagraphs (A) through (F) of paragraph (3) for their respective component.(5)ReportsNot later than 180 days after the date of the enactment of this subsection and periodically thereafter as necessary, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the implementation of this subsection, including any concerns regarding such implementation.(6)DefinitionIn this subsection, the term career appointee has the meaning given such term in section 3132 of title 5, United States Code..115.Officer for Civil Rights and Civil Liberties(a)In generalSection 705 of the Homeland Security Act of 2002 (6 U.S.C. 345) is amended—(1)in the section heading, by striking Establishment of; and(2)by striking subsections (a) and (b) and inserting the following new subsections:(a)In generalThere is established within the Department an Office for Civil Rights and Civil Liberties. The head of such Office is the Officer for Civil Rights and Civil Liberties, who shall report directly to the Secretary.(b)ResponsibilitiesThe Officer for Civil Rights and Civil Liberties shall carry out the following responsibilities:(1)Oversee compliance with constitutional, statutory, regulatory, policy, and other requirements relating to the civil rights and civil liberties of individuals affected by the programs and activities of the Department.(2)Integrate civil rights and civil liberties protections into all programs and activities of the Department.(3)Conduct civil rights and civil liberties impact assessments, as appropriate, including prior to the implementation of new Department regulations, initiatives, programs, or policies.(4)Conduct periodic reviews of policies, procedures, and activities of the Department relating to civil rights and civil liberties.(5)Provide policy advice, recommendations, and other technical assistance relating to civil rights and civil liberties to the Secretary and to heads of components, directorates, and offices and other personnel within the Department.(6)Review, assess, and investigate complaints, including complaints filed by members of the public, and information indicating possible abuses of civil rights or civil liberties at the Department, unless the Inspector General of the Department determines that any such complaint should be investigated by the Inspector General.(7)Initiate reviews, investigations, and assessments of the administration of the programs and activities by the Department relating to civil rights and civil liberties, as the Officer determines necessary.(8)Coordinate with the Privacy Officer to ensure that—(A)programs, policies, and procedures involving civil rights, civil liberties, and privacy considerations are addressed in an integrated and comprehensive manner; and(B)Congress receives appropriate reports regarding such programs, policies, and procedures.(9)Lead the equal employment opportunity programs of the Department, including complaint management and adjudication, workforce diversity, and promotion of the merit system principles.(10)Make publicly available through accessible communications channels, including the website of the Department—(A)information on the responsibilities and functions of, and how to contact, the Office;(B)summary of reports of investigations that result in final recommendations that are issued by the Officer upon completion of investigations carried out pursuant to paragraph (6); and(C)summaries of impact assessments issued by the Officer and carried out pursuant to paragraph (3) or (7).(11)Engage with individuals and communities whose civil rights and civil liberties may be affected by programs and activities of the Department, including by informing such individuals and communities about report and redress processes and advising the Secretary and heads of components, directorates, offices, and other personnel within the Department of concerns raised by such individuals and communities.(c)Coordination with inspector general(1)Authority to investigate possible abusesThe Officer for Civil Rights and Civil Liberties may investigate any matter referred to in paragraph (6) or (7) of subsection (b) after fulfilling the coordination requirements under paragraph (2) with respect to such matter.(2)Coordination requirements(A)Referral of matters to inspector generalBefore initiating any investigation described under paragraph (1), the Officer for Civil Rights and Civil Liberties shall refer the matter and all related complaints to the Inspector General of the Department.(B)Inspector general responsibilities(i)Determination and notificationNot later than 5 business days after the receipt of a matter referred under subparagraph (A), the Inspector General shall—(I)make a determination regarding whether the Inspector General intends to initiate an audit or investigation of the matter referred under subparagraph (A); and(II)notify the Officer of such determination.(ii)Audits and investigationsIf the Inspector General notifies the Officer for Civil Rights and Civil Liberties that the Inspector General intends to initiate an audit or investigation, the Inspector General shall—(I)initiate such audit or investigate by not later than 90 days after providing such notification; or(II)not later than 3 days after the end of the 90-day period specified in subclause (I), notify the Officer that such audit or investigation was not initiated.(C)Provision of assistanceAt the request of the Inspector General, the Officer for Civil Rights and Civil Liberties may provide assistance to the Inspector General on any investigation or audit initiated by the Inspector General based on a referral under subparagraph (A).(D)Investigation by officerThe Officer for Civil Rights and Civil Liberties may investigate a matter referred to the Inspector General under subparagraph (A) only if—(i)the Inspector General notifies the Officer for Civil Rights and Civil Liberties that the Inspector General does not intend to initiate an audit or investigation relating to that matter; or(ii)the Inspector General provides notification under subparagraph (B)(ii)(II) that an audit or investigation was not initiated.(d)Transparency(1)ComplaintsIn the case of a complaint made concerning allegations of abuses of civil rights and civil liberties under paragraph (6) of subsection (b), the Officer for Civil Rights and Civil Liberties shall—(A)provide to the individual who made the complaint notice of the receipt of such complaint within 30 days of receiving the complaint; and(B)inform the complainant of the determination of the Officer regarding the initiation of a review, assessment, or investigation within the Office, a referral to the Inspector General of the Department, or any other action taken.(2)InvestigationsIn the case of an investigation initiated by the Officer pursuant to paragraph (6) or (7) of subsection (b), upon the conclusion of the investigation, the Officer shall produce a report on the investigation which—(A)shall include the findings and recommendations of the Officer;(B)a summary of which shall be made publicly available;(C)shall not include any personally identifiable information related to any individual involved in such investigation; and(D)may include a classified appendix, as the Officer determines appropriate.(3)Submittal to heads of operational componentsThe Officer shall transmit a copy of each report produced under paragraph (2) to the Secretary and to the relevant head of each relevant operational component of the Department.(4)Reports to congressUpon the conclusion of any investigation conducted by the Officer for Civil Rights and Civil Liberties under paragraph (6) or (7) of subsection (b), the Officer shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the investigation, which shall be prepared and submitted without any prior comment or amendment by the Secretary, Deputy Secretary, or any other officer or employee of the Department, unless the Officer seeks such comment.(e)Component civil rights and civil liberties officerThe head of each of the operational components of the Department shall designate a career appointee (as such term is defined in section 3132 of title 5, United States Code) from such component as the Officer for Civil Rights and Civil Liberties of that component. The Officer for Civil Rights and Civil Liberties of each such component shall coordinate with and provide information to the Officer for Civil Rights and Civil Liberties of the Department on matters related to civil rights and civil liberties within the components.(f)Access to informationThe Officer for Civil Rights and Civil Liberties of the Department—(1)shall have access to all records, reports, audits, reviews, documents, papers, recommendations, and other materials available to the Department that relate to programs and operations with respect to the responsibilities of the Officer under subsection (b); and(2)may, to the extent the Officer determines necessary, and subject to the approval of the Secretary—(A)issue a subpoena to require the production, by any person other than a Federal agency, of all information, documents, reports, answers, records, accounts, papers, and other documentary evidence necessary in the performance of the responsibilities of the Officer under this section; and(B)administer to or take from any person an oath, affirmation, or affidavit, whenever necessary in the performance of the responsibilities of the Officer under this section.(g)Annual reportNot later than March 31 of each year, the Officer for Civil Rights and Civil Liberties of the Department shall submit directly to the President, the President of the Senate, the Speaker of the House of Representatives, and the appropriate committees and subcommittees of Congress, a report on the implementation of this section during the year preceding the year during which the report is submitted. Each such report shall include, for the year covered by the report—(1)any allegations of abuse described under subsection (b)(6) and any actions by the Department or a component, directorate, or office of the Department that the Officer identifies as responsive to such allegations;(2)a list of Department programs and activities for which civil rights and civil liberties impact assessments were conducted, or policy advice, recommendations, or other technical assistance was provided;(3)any recommendations issued by the Officer to the Secretary or the head of a component, directorate, or office, together with information on the status of the implementation of such recommendations;(4)information on the diversity and equal employment opportunity activities of the Department, including information on complaint management and adjudication of equal employment opportunity complaints and efforts to ensure compliance throughout the Department with equal employment opportunity requirements;(5)a description of any efforts to engage with individuals and communities whose civil rights and civil liberties may be affected by activities carried out by the Department, including public meetings; and(6)information on total staffing for the Office of Civil Rights and Civil Liberties, including—(A)the number of full-time, part-time and contract support personnel; and(B)information on the number of employees whose primary responsibilities include supporting the Officer in carrying out paragraph (9) of subsection (b)..(b)Reporting to congressSection 1062(f)(1)(A)(i) of the National Security Intelligence Reform Act of 2004 (42 U.S.C. 2000ee–1(f)(1)(A)(i)) is amended by inserting the Committee on Homeland Security of the House of Representatives, after Affairs of the Senate,.(c)Comptroller General reviewNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on subsection (b)(11) of section 705 of the Homeland Security Act of 2002 (6 U.S.C. 345), as amended by subsection (a).(d)Clerical amendmentThe item relating to section 705 in section 1(b) of the Homeland Security Act of 2002 is amended to read as follows:Sec. 705. Officer for Civil Rights and Civil Liberties..116.The Countering Weapons of Mass Destruction Office(a)Qualifications for the Assistant SecretarySection 1901(b) of the Homeland Security Act is amended by inserting before the period at the end the following: and shall have experience and expertise in chemical, biological, radiological, or nuclear materials, devices or agents and experience successfully leading a workforce that includes scientists.(b)Workforce Morale and RetentionNot later than 90 days after enactment of this Act, the Assistant Secretary for Countering Weapons of Mass Destruction, in coordination with the Chief Human Capital Officer of the Department, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan, that includes metrics, for the Department to address morale and employee retention challenges within the office.(c)National Technical Nuclear Forensics CenterNot later than 120 days after enactment of this Act, the Assistant Secretary for Countering Weapons of Mass Destruction shall submit a report on implementation of paragraphs (11) and (12) of section 1923(a) of the Homeland Security Act.(d)Notice of DelayShould the Secretary fail to comply with provisions of subsection (g) of section 2 of Public Law 115–387 by the deadline listed therein, the Secretary shall provide the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with written notice not later than one week following the deadline listed in subsection (g), specifying the reasons for the failure, and comply with the provisions of subsection (g) within two weeks of the delivery deadline of said notice. Nothing in this section shall be construed to limit, or otherwise affect the reporting required under subsection (g).117.Coordinator for unmanned aircraft systems countermeasures(a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:321.Countering Unmanned Aircraft Systems Coordinator(a)CoordinatorThe Secretary shall designate an official of the Department as the Countering Unmanned Aircraft Systems (UAS) Coordinator (in this section referred to as the Coordinator) to coordinate with relevant Department offices and components, including the Office for Civil Rights and Civil Liberties and the Privacy Office, and other relevant Federal agencies, as appropriate, on the development of policies and plans to counter threats associated with UAS, including relating to the following:(1)Countering UAS that may be used in a terrorist attack.(2)Promoting research and development of counter UAS technologies.(3)Ensuring the dissemination of information and guidance related to countering UAS threats.(4)Serving as the Department point of contact for Federal, State, local, and Tribal law enforcement entities and the private sector regarding the Department’s activities related to countering UAS.(5)Carrying out other related UAS activities, as directed by the Secretary.(b)Coordination with applicable Federal lawsThe Coordinator shall, in addition to other assigned duties, coordinate with relevant Department offices and components and other relevant Federal agencies, as appropriate, to ensure testing, evaluation, or deployment of a system used to identify, assess, or defeat a UAS is carried out in accordance with applicable Federal laws.(c)Coordination with private sectorThe Coordinator shall, working with the Office of Partnership and Engagement and other relevant Department offices and components, or other Federal agencies, as appropriate, serve as the principal Department official responsible for disseminating to the private sector information regarding any opportunities for public-private collaboration on counter UAS technology and other counter UAS technology information, particularly information that may impact the development, testing, or lawful utilization of counter UAS services or systems by the private sector..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 320 the following new item:Sec. 321. Countering Unmanned Aircraft Systems Coordinator..118.Department of Homeland Security counterterrorism advisory board(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new section:210H.Departmental coordination on counterterrorism(a)EstablishmentThere is in the Department a board to be composed of senior representatives of departmental operational components and headquarters elements. The purpose of the board shall be to coordinate and integrate departmental intelligence, activities, and policy related to the Department’s counterterrorism mission and functions, including counter-targeted violence.(b)CharterThere shall be a charter to govern the structure and mission of the board. Such charter shall direct the board to focus on the current threat environment and the importance of aligning departmental counterterrorism activities under the Secretary’s guidance. The charter shall be reviewed and updated every 4 years, as appropriate.(c)Members(1)ChairThe Secretary shall appoint the Associate Secretary or other appropriate Departmental official to serve as the chair of the board.(2)Additional membersThe Secretary shall appoint additional members of the board from among the following:(A)The Transportation Security Administration.(B)United States Customs and Border Protection.(C)United States Immigration and Customs Enforcement.(D)The Federal Emergency Management Agency.(E)The United States Coast Guard.(F)United States Citizenship and Immigration Services.(G)The United States Secret Service.(H)The Cybersecurity and Infrastructure Security Agency.(I)The Office of Operations Coordination.(J)The Office of the General Counsel.(K)The Office of Privacy.(L)The Office of Civil Rights and Civil Liberties.(M)The Office of Intelligence and Analysis.(N)The Office of Strategy, Policy, and Plans.(O)The Science and Technology Directorate.(P)The Countering Weapons of Mass Destruction Office.(Q)The Federal Protective Service.(R)Other Departmental offices and programs as determined appropriate by the Secretary.(d)MeetingsThe board shall meet on a regular basis to discuss intelligence and coordinate ongoing threat mitigation efforts and departmental activities, including coordination with other Federal, State, local, tribal, territorial, and private sector partners, and shall make recommendations to the Secretary.(e)Terrorism alertsThe board shall advise the Secretary on the issuance of terrorism alerts pursuant to section 203 of this Act..(b)Transnational White Supremacism Extremism Report(1)In generalNot later than 180 days after enactment of this Act, the chair shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on current efforts and future plans to combat violence in the United States and against United States persons and interests abroad associated with foreign white supremacist extremist organizations.(2)ClassificationThe report required under paragraph (1) shall be submitted in unclassified form and be made publicly available, but may include a classified annex for any sensitive or classified information if necessary.(c)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 210G the following new item:Sec. 210H. Departmental coordination on counterterrorism..(d)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status and activities of the board established under section 210H of the Homeland Security Act of 2002, as added by subsection (a).119.Department of Homeland Security leadership council(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 is amended by adding at the end the following new section:890B.Department leadership council(a)Department leadership council(1)EstablishmentThe Secretary may establish a Department leadership council as the Secretary determines necessary to ensure coordination and improve programs and activities of the Department.(2)FunctionA Department leadership council shall—(A)serve as a forum for coordination and information sharing;(B)advise the Secretary, Deputy Secretary, and Associate Secretary on Department strategy, operations, and guidance; and(C)consider and report on such other matters as the Secretary, Deputy Secretary, or Associate Secretary may direct.(3)Relationship to other forumsThe Secretary, Deputy Secretary, or Associate Secretary may delegate the authority to direct the implementation of any decision or guidance resulting from the action of a Department leadership council to any office, component, coordinator, or other senior official of the Department.(b)Joint Requirements Council(1)Definition of joint requirementIn this subsection, the term joint requirement means a condition or need of more than one operating components of the Department that is required to be met or possessed by a system, product, or service to satisfy an operational mission.(2)EstablishmentThe Secretary shall establish within the Department a Joint Requirements Council.(3)MissionIn addition to other matters assigned to the Joint Requirements Council by the Secretary, Deputy Secretary, or the Associate Secretary, the Joint Requirements Council shall—(A)develop Department-wide policies for identifying, validating, and prioritizing capability gaps and requirements that reduce duplication and increase opportunities for efficiencies in meeting mission needs of the Department;(B)assess and validate proposed capability gaps and requirements for all acquisition programs, to ensure alignment with the Department’s strategic goals, and that requirements are well-defined, measurable, achievable, and cost-informed;(C)implement portfolio reviews to identify common capability gaps or mission needs among components to harmonize investments and prevent unnecessary overlap and duplication among components; and(D)assist with developing joint requirements for any common capability gaps or mission needs identified under subparagraph (C);(E)prioritize new and existing requirements identified under subparagraphs (B) and (D) to make recommendations to the Secretary, Deputy Secretary, or Associate Secretary as a part of the Department’s annual budget development process;(F)track any changes to existing requirements, including the reasons for the changes, to identify opportunities to improve the requirements generation process across the Department; and(G)provide technical support and assistance to components, including reviewing component-level policies for identifying, validating, and prioritizing capability gaps and requirements to ensure alignment with the Department-wide policies established under subparagraph (A).(4)Composition(A)ChairpersonThe Secretary shall appoint a chairperson of the Joint Requirements Council, for a term of not more than 4 years, from among senior officials from components of the Department or other senior officials as designated by the Secretary.(B)ParticipationThe Secretary shall ensure participation of relevant senior officials representing components of the Department and other senior officials as designated by the Secretary.(C)AdministrationThe Secretary shall designate a full-time employee of the Department to serve as the executive secretariat of the Council.(5)Relationship to future years homeland security programThe Secretary shall ensure that the Future Years Homeland Security Program required under section 874 is consistent with any recommendations of the Joint Requirements Council required under paragraph (3)(E), as affirmed by the Secretary.(6)Annual reportWithin one year of the date of enactment of this Act, and each year thereafter, the Chair of the Joint Requirements Council shall submit a report to the congressional homeland security committees (as such term is defined in section 830) summarizing the activities of the Council during the preceding fiscal year. The report shall include a list of documents validated by the Council that identifies, at a minimum, the following details:(A)The type of document.(B)The relevant components.(C)The document version, if previously validated, and reason for review or revision.(D)The dates of initial submission and final validation..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890A the following new item:Sec. 890B. Department leadership council..120.School security coordinating council(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:714.School security coordinating council(a)EstablishmentThere is established in the Department a coordinating council to ensure that, to the maximum extent practicable, activities, plans, and policies to enhance the security of an early childhood education program, elementary school, high school, or secondary schools against an act of terrorism are coordinated.(b)CompositionThe members of the council established pursuant to subsection (a) shall include the following:(1)The Under Secretary for Strategy, Policy, and Plans.(2)The Director of the Cybersecurity and Infrastructure Security.(3)The Administrator of the Federal Emergency Management Agency.(4)The Director of the Secret Service.(5)The Executive Director of the Office of Academic Engagement.(6)The Assistant Secretary for Public Affairs.(7)The Civil Rights and Civil Liberties Officer.(8)The Privacy Officer.(9)Any other official of the Department the Secretary determines appropriate.(c)LeadershipThe Secretary shall designate a member of the council to serve as chair of the council.(d)ReportsNot later than 180 days after enactment of this section, and annually thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding the council’s activities during the preceding year, including information on any metrics regarding the efficacy of such activities and any engagement with stakeholders outside of the Federal Government.(e)DefinitionsIn this section, the terms early childhood education program, elementary school, high school, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 714 the following new item:Sec. 714. School security coordinating council..BWorkforce Reforms131.Chief human capital officerSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by inserting , including with respect to leadership development and employee engagement, after policies;(ii)by striking and in line and inserting , in line; and(iii)by inserting and informed by best practices within the Federal Government and the private sector, after priorities,;(B)in paragraph (2), by striking develop performance measures to provide a basis for monitoring and evaluating and inserting evaluate, on an ongoing basis,;(C)in paragraph (3), by inserting that, to the extent practicable, are informed by employee feedback after policies;(D)in paragraph (4), by inserting including internship, leadership development, and employee engagement programs, before in coordination;(E)in paragraph (5), by inserting before the semicolon at the end the following: that is informed by an assessment, carried out by the Chief Human Capital Officer, of the learning and developmental needs of employees in supervisory and non-supervisory roles across the Department and appropriate workforce planning initiatives;(F)by redesignating paragraphs (9) and (10) as paragraphs (12) and (13), respectively; and(G)by inserting after paragraph (8) the following new paragraphs:(9)maintain a catalogue of available internship and employee development opportunities, including the Homeland Security Rotation Program pursuant to section 844, departmental leadership development programs, interagency development programs, and other rotational programs;(10)ensure that employee discipline and adverse action programs comply with the requirements of all pertinent laws, rules, regulations, and Federal guidance, and ensure due process for employees;(11)analyze each Department or Government-wide Federal workforce satisfaction or morale survey within 90 days of the publication of any such survey and submit to the Secretary such analysis and, as appropriate, any recommendations to improve workforce satisfaction or morale within the Department;;(H)in paragraph (12), as so redesignated, by striking and after the semicolon at the end;(I)in paragraph (13), as so redesignated, by striking the period at the end and inserting ; and; and(J)by adding at the end the following new paragraph:(14)oversee the consolidation, integration, and modernization of the Department’s human capital information technology infrastructure, including systems to manage employee and contractor training records and employee performance records.;(2)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively;(3)by inserting after subsection (c) the following new subsections:(d)Chief Learning and Engagement OfficerThe Chief Human Capital Officer may designate an employee of the Department to serve as a Chief Learning and Engagement Officer to assist the Chief Human Capital Officer in carrying out this section.(e)Internship programs(1)In generalIn carrying out the responsibilities identified in subsections (b)(4) and (b)(9), the Chief Human Capital Officer shall, in coordination with all the components of the Department—(A)regularly review the catalogue of internships to ensure each program’s purpose, structure, and eligibility requirements align with Department and component workforce strategies and to eliminate unnecessary or duplicative programs;(B)maintain data on the number of participants, including attrition and graduation rates, for each internship program by fiscal year;(C)identify opportunities and mechanisms to convert or hire internship participants that satisfactorily complete program requirements to permanent positions;(D)track the conversion or hiring rates of internship participants to permanent positions within the Department or components by program; and(E)share lessons learned and opportunities for improving the management and administration of internship programs within the Department and components.(2)DefinitionsIn this section, the term internship means any program that provides temporary employment or work experience to participants, including current students and recent graduates.; and(4)in subsection (f), as so redesignated—(A)by redesignating paragraphs (2), (3), and (4) as paragraphs (6), (7), and (8), respectively; and(B)by inserting after paragraph (1) the following new paragraphs:(2)information on employee development opportunities catalogued pursuant to paragraph (9) of subsection (b) and any available data on participation rates, attrition rates, and impacts on retention and employee satisfaction;(3)information on the progress of Department-wide strategic workforce planning efforts as determined under paragraph (2) of subsection (b);(4)information on the activities of the employee engagement steering committee established pursuant to section 715, including the number of meeting, types of materials developed and distributed, and recommendations made to the Secretary; (5)information on the implementation status of any cybersecurity-focused personnel systems used to recruit, retain, and manage mission critical cybersecurity talent authorized pursuant to the Secretary’s authority under section 2208;.132.Employee engagement steering committee and action plan(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:715.Employee engagement(a)Steering committeeNot later than 120 days after the date of the enactment of this section, the Secretary shall establish an employee engagement steering committee, including representatives from operational components, headquarters, and field personnel, including supervisory and non-supervisory personnel, and employee labor organizations that represent Department employees, and chaired by the Under Secretary for Management, to carry out the following activities:(1)Identify factors that have a negative impact on employee engagement, morale, and communications within the Department, such as perceptions about limitations on career progression, mobility, or development opportunities, collected through employee feedback platforms, including through annual employee surveys, questionnaires, and other communications, as appropriate.(2)Identify, develop, and distribute initiatives and best practices to improve employee engagement, morale, and communications within the Department, including through annual employee surveys, questionnaires, and other communications, as appropriate.(3)Monitor efforts of each component to address employee engagement, morale, and communications based on employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate.(4)Advise the Secretary on efforts to improve employee engagement, morale, and communications within specific components and across the Department.(5)Conduct regular meetings and report, not less than once per quarter, to the Under Secretary for Management, the head of each component, and the Secretary on Department-wide efforts to improve employee engagement, morale, and communications.(b)Action plan; reportingThe Secretary, acting through the Chief Human Capital Officer, shall—(1)not later than 120 days after the date of the establishment of the employee engagement steering committee under subsection (a), issue a Department-wide employee engagement action plan, reflecting input from the steering committee and employee feedback provided through annual employee surveys, questionnaires, and other communications in accordance with paragraph (1) of such subsection, to execute strategies to improve employee engagement, morale, and communications within the Department; and(2)require the head of each component to—(A)develop and implement a component-specific employee engagement plan to advance the action plan required under paragraph (1) that includes performance measures and objectives, is informed by employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate, and sets forth how employees and, where applicable, their labor representatives, are to be integrated in developing programs and initiatives;(B)monitor progress on implementation of such action plan; and(C)provide to the Chief Human Capital Officer and the steering committee quarterly reports on actions planned and progress made under this paragraph.(c)TerminationThis section shall terminate on the date that is five years after the date of the enactment of this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item related to section 714, as added by this Act, the following new item:Sec. 715. Employee engagement..(c)Submissions to Congress(1)Department-wide employee engagement action planThe Secretary of Homeland Security, acting through the Chief Human Capital Officer of the Department of Homeland Security, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the Department of Homeland Security-wide employee engagement action plan required under subsection (b)(1) of section 715 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) not later than 30 days after the issuance of such plan.(2)Component-specific employee engagement plansEach head of a component of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the component-specific employee engagement plan of each such component required under subsection (b)(2) of section 715 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) not later than 30 days after the issuance of each such plan.133.Annual employee award program(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:716.Annual employee award program(a)In generalThe Secretary may establish an annual employee award program to recognize Department employees or groups of employees for significant contributions to the achievement of the Department’s goals and missions. If such a program is established, the Secretary shall—(1)establish within such program categories of awards, each with specific criteria, that emphasizes honoring employees who are at the non-supervisory level;(2)publicize within the Department how any employee or group of employees may be nominated for an award;(3)establish an internal review board comprised of representatives from Department components, headquarters, and field personnel to submit to the Secretary award recommendations regarding specific employees or groups of employees;(4)select recipients from the pool of nominees submitted by the internal review board under paragraph (3) and convene a ceremony at which employees or groups of employees receive such awards from the Secretary; and(5)publicize such program within the Department.(b)Internal review boardThe internal review board described in subsection (a)(3) shall, when carrying out its function under such subsection, consult with representatives from operational components and headquarters, including supervisory and non-supervisory personnel, and employee labor organizations that represent Department employees.(c)Rule of constructionNothing in this section may be construed to authorize additional funds to carry out the requirements of this section or to require the Secretary to provide monetary bonuses to recipients of an award under this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 715, as added by this Act, the following new item:Sec. 716. Annual employee award program..134.Department of Homeland Security rotation program(a)Enhancements to the rotation programSection 844 of the Homeland Security Act of 2002 (6 U.S.C. 414) is amended—(1)By striking (a) Establishment.—(2)by redesignating paragraphs (1) through (5) as subsections (a) through (e), respectively, and adjusting the margins accordingly;(3)in subsection (a), as so redesignated, in the first sentence—(A)by striking Not later than 180 days after the date of enactment of this section, the and inserting The; and(B)by striking for employees of the Department and inserting for certain personnel within the Department;(4)in subsection (b), as so redesignated—(A)by redesignating subparagraphs (A) through (G) as paragraphs (3) through (9), respectively, and adjusting the margins accordingly;(B)by inserting before paragraph (3), as so redesignated, the following new paragraphs:(1)seek to foster greater departmental integration and unity of effort;(2)seek to help enhance the knowledge, skills, and abilities of participating personnel with respect to the programs, policies, and activities of the Department;;(C)in paragraph (4), as so redesignated, by striking middle and senior level employees and inserting personnel; and(D)in paragraph (7), as so redesignated, by inserting before invigorate the following: seek to improve morale and retention throughout the Department and;(5)in subsection (c), as redesignated by paragraph (2)—(A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and adjusting the margins accordingly; and(B)in paragraph (2), as so redesignated—(i)by striking clause (iii); and(ii)by redesignating clauses (i), (ii), and (iv) through (viii) as subparagraphs (A) through (G), respectively, and adjusting the margins accordingly;(6)by redesignating subsections (d) and (e), as redesignated by paragraph (2), as subsections (e) and (f), respectively;(7)by inserting after subsection (c) the following new subsection:(d)Administrative mattersIn carrying out the Rotation Program the Secretary shall—(1)before selecting employees for participation in the Rotation Program, disseminate information broadly within the Department about the availability of the Rotation Program, qualifications for participation in the Rotation Program, including a minimum length of full-time employment within the employing component or office not less than one year, and the general provisions of the Rotation Program;(2)require as a condition of participation in the Rotation Program that an employee—(A)is nominated by the head of the component or office employing the employee; and(B)is selected by the Secretary, or the Secretary’s designee, solely on the basis of relative ability, knowledge, and skills, after fair and open competition that assures that all candidates receive equal opportunity;(3)ensure that each employee participating in the Rotation Program shall be entitled to return, within a reasonable period of time after the end of the period of participation, to the position held by the employee, or a corresponding or higher position, in the component or office that employed the employee prior to the participation of the employee in the Rotation Program;(4)require that the rights that would be available to the employee if the employee were detailed from the employing component or office to another Federal agency or office remain available to the employee during the employee’s participation in the Rotation Program; and(5)require that, during the period of participation by an employee in the Rotation Program, performance evaluations for the employee shall be—(A)conducted by officials in the office or component employing the employee with input from the supervisors of the employee at the component or office in which the employee is placed during such period; and(B)provided the same weight with respect to promotions and other rewards as performance evaluations for service in the office or component employing the employee.; and(8)by adding at the end the following new subsection:(g)Intelligence rotational assignment program(1)EstablishmentThe Secretary shall establish an Intelligence Rotational Assignment Program as part of the Rotation Program under subsection (a).(2)AdministrationThe Chief Human Capital Officer, in conjunction with the Chief Intelligence Officer, shall administer the Intelligence Rotational Assignment Program established pursuant to paragraph (1).(3)EligibilityThe Intelligence Rotational Assignment Program established pursuant to paragraph (1) shall be open to employees serving in existing analyst positions within the Department’s Intelligence Enterprise and other Department employees as determined appropriate by the Chief Human Capital Officer and the Chief Intelligence Officer.(4)CoordinationThe responsibilities specified in subsection (c)(2) that apply to the Rotation Program under such subsection shall, as applicable, also apply to the Intelligence Rotational Assignment Program under this subsection..(b)Congressional notification and oversightNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information about the status of the Homeland Security Rotation Program authorized by section 844 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.135.Homeland security rotational cybersecurity research program at the Coast Guard Academy(a)In generalSubtitle E of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 411 et seq.) is amended by adding at the end the following new section:846.Rotational cybersecurity research programTo enhance the Department’s cybersecurity capacity, the Secretary may establish a rotational research, development, and training program to—(1)detail to the Cybersecurity and Infrastructure Security Agency (including the national cybersecurity and communications integration center authorized by section 2209) Coast Guard Academy graduates and faculty; and(2)detail to the Coast Guard Academy, as faculty, individuals with expertise and experience in cybersecurity who are employed by—(A)the Cybersecurity and Infrastructure Security Agency (including employees from the national cybersecurity and communications integration center);(B)the Directorate of Science and Technology; or(C)an institution that has been designated by the Department as a Center of Excellence for Cyber Defense, or the equivalent..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the of the items relating to such subtitle the following:Sec. 846. Rotational cybersecurity research program. .136.Department of Homeland Security intelligence and cybersecurity diversity fellowship program(a)ProgramSubtitle D of title XIII of the Homeland Security Act of 2002 (5 U.S.C. 3301 note et seq.) is amended by adding at the end the following new section:1333.Intelligence and cybersecurity diversity fellowship program(a)ProgramThe Secretary shall carry out an intelligence and cybersecurity diversity fellowship program (in this section referred to as the Program) under which an eligible individual may—(1)participate in a paid internship at the Department that relates to intelligence, cybersecurity, or some combination thereof;(2)receive tuition assistance from the Secretary; and(3)upon graduation from an institution of higher education and successful completion of the Program, receive an offer of employment to work in an intelligence or cybersecurity position of the Department that is in the excepted service.(b)EligibilityTo be eligible to participate in the Program, an individual shall—(1)be a citizen of the United States; and(2)as of the date of submitting the application to participate in the Program—(A)have a cumulative grade point average of at least 3.2 on a 4.0 scale; and(B)be a sophomore, junior, or senior at—(i)a historically Black college or university or a minority-serving institution; or(ii)an institution of higher education that is not a historically Black college or university or a minority-serving institution and be an active participant in a minority serving organization of such institution.(c)Direct hire authorityIf an individual who receives an offer of employment under subsection (a)(3) accepts such offer, the Secretary shall appoint, without regard to provisions of subchapter I of chapter 33 of title 5, United States Code (except for section 3328 of such title), such individual to the position specified in such offer.(d)Reports(1)ReportsNot later than 1 year after the date of the enactment of this section, and on an annual basis thereafter, the Secretary shall submit to the appropriate committees of Congress a report on the Program.(2)MattersEach report under paragraph (1) shall include, with respect to the most recent year, the following:(A)A description of outreach efforts by the Secretary to raise awareness of the Program among institutions of higher education in which eligible individuals are enrolled.(B)Information on specific recruiting efforts conducted by the Secretary to increase participation in the Program.(C)The number of individuals participating in the Program, listed by the institution of higher education in which the individual is enrolled at the time of participation, and information on the nature of such participation, including on whether the duties of the individual under the Program relate primarily to intelligence or to cybersecurity.(D)The number of individuals who accepted an offer of employment under the Program and an identification of the element within the Department to which each individual was appointed.(e)DefinitionsIn this section:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate.(2)Excepted serviceThe term excepted service has the meaning given that term in section 2103 of title 5, United States Code.(3)Historically black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(5)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))..(b)Clerical amendmentsThe table of contents for such Act is amended by inserting after the item relating to section 1332 the following new item:Sec. 1333. Intelligence and cybersecurity diversity fellowship program..137.Cyber talent management system reportingSection 2208 of the Homeland Security Act of 2002 (6 U.S.C. 658) is amended—(1)in subsection (c)—(A)by striking section and inserting Act; and(B)by striking for 4 years.(2)in paragraph (2)(B), by inserting and performance against those measures compared to the prior year after progress; and(3)in paragraph (4)—(A)by redesignating paragraphs (A), (B), (C), (D), (E), and (F) as paragraphs (B), (C), (D), (E), (F), and (G), respectively; and(B)by inserting after paragraph (4) the following new paragraph:(A)the target number of qualified positions to be filled by occupation and grade and level or pay band;.138.Acquisition workforce(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) as amended by this Act, is further amended by adding at the end the following new section:717.Acquisition workforce(a)PoliciesThe Under Secretary for Management shall establish policies and procedures for the effective management (including accession, education, training, and career development) of persons serving in the acquisition workforce within the Department and, to the extent practicable, shall ensure such policies and procedures are implemented uniformly throughout the Department.(b)Designation(1)Acquisition career fieldsThe Under Secretary for Management shall designate those career fields in the Department that are acquisition related for the purposes of this section. Such career fields shall include, at a minimum, the following areas:(A)Program management.(B)Systems planning, development, and engineering.(C)Test and evaluation.(D)Procurement, including contracting.(E)Life cycle logistics.(F)Information technology.(G)Cybersecurity.(H)Cost estimating and financial management.(I)Production, quality assurance, and manufacturing.(J)Property management.(2)Critical positionsThe Under Secretary for Management shall designate those positions within each career field specified in paragraph (1) that are considered critical. Such positions may only be filled by a properly qualified full-time Government employee and, for each major acquisition program (as such terms is defined in section 830), shall include—(A)Program Manager;(B)Deputy Program Manager; and(C)any other position of significant responsibility in an acquisition career field in which the primary duties are supervisory or management duties.(c)Career paths(1)RequirementsFor each acquisition career field designated under subsection (b), the Under Secretary for Management shall establish:(A)QualificationsEducation, training, and experience requirements based on the level of complexity of duties carried out in the position.(B)CertificationsIdentify course work and on-the-job training requirements that demonstrate qualifications at specified levels in each career field.(2)DelegationThe Under Secretary for Management shall identify a lead office with subject matter expertise for each career field to—(A)determine the qualification and certification requirements required under paragraph (1) for each specified level;(B)outline procedures and timeframes for maintaining and renewing certifications; (C)regularly review certification requirements to make updates, as needed, to keep pace with advancements in each career field; and(D)disseminate information on qualification and certification requirements, including any updates pursuant to subparagraph (C), at least annually..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 716, as added by this Act, the following new item:Sec. 717. Acquisition workforce..(c)Workforce planNot later than one year after the enactment of this Act, the Under Secretary for Management shall submit to the congressional homeland security committees and the Comptroller General of the United States an acquisition workforce plan.(d)ContentsThe plan required under subsection (c) shall include—(1)a comparison of the number of needed and actual positions in each career field of the Department’s acquisition workforce, including that filled by contractors, by component and by certification level, as appropriate;(2)a strategy for addressing any gaps identified in the comparison pursuant to paragraph (1), including efforts to recruit and train qualified individuals and a cost-benefit analysis of filling positions with contractors or government employees; and(3)any risks or challenges the Department faces in recruiting, training, or maintaining a qualified acquisition workforce and strategies for mitigating those risks or challenges.(e)ConsultationIn developing the plan required under subsection (c), the Under Secretary for Management may consult with headquarters, components, employees in the field, and individuals from industry and the academic community.(f)ReviewNot later than one year after the plan required under subsection (c) is submitted, the Comptroller General of the United States shall conduct a review of the plan and submit a report of its findings to the congressional homeland security committees. The review shall include an assessment of the reliability of the workforce data reported in the plan; an evaluation of the Department’s strategy for addressing any identified workforce gaps, risks, or challenges; and any other recommendations for improving the Department’s acquisition workforce.139.Acquisition professional career program(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:718.Acquisition professional career program(a)EstablishmentThere is established in the Department an acquisition professional career program to develop a cadre of acquisition professionals within the Department.(b)AdministrationThe Under Secretary for Management shall administer the acquisition professional career program established pursuant to subsection (a).(c)Program requirementsThe Under Secretary for Management shall carry out the following with respect to the acquisition professional career program:(1)Designate the occupational series, grades, and number of acquisition positions throughout the Department to be included in the program and manage centrally such positions.(2)Establish and publish on the Department’s website eligibility criteria for candidates to participate in the program.(3)Carry out recruitment efforts to attract candidates—(A)from institutions of higher education, including such institutions with established acquisition specialties and courses of study, historically Black colleges and universities, and Hispanic-serving institutions;(B)with diverse work experience outside of the Federal Government; or(C)with military service.(4)Hire eligible candidates for designated positions under the program.(5)Develop a structured program comprised of acquisition training, on-the-job experience, Department-wide rotations, mentorship, shadowing, and other career development opportunities for program participants.(6)Provide, beyond required training established for program participants, additional specialized acquisition training, including small business contracting and innovative acquisition techniques training.(d)ReportsNot later than 180 days after enactment of this section, and annually thereafter for five years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the acquisition professional career program. Each such report shall include the following information:(1)The number of candidates approved for the program.(2)The number of candidates who commenced participation in the program, including generalized information on such candidates’ backgrounds with respect to education and prior work experience, but not including personally identifiable information.(3)A breakdown of the number of participants hired under the program by type of acquisition position.(4)A list of Department components and offices that participated in the program and information regarding length of time of each program participant in each rotation at such components or offices.(5)Program attrition rates and post-program graduation retention data, including information on how such data compare to the prior year’s data, as available.(6)The Department’s recruiting efforts for the program.(7)The Department’s efforts to promote retention of program participants.(e)DefinitionsIn this section:(1)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given such term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a).(2)Historically black colleges and universitiesThe term historically Black colleges and universities has the meaning given the term part B institution in section 322(2) of Higher Education Act of 1965 (20 U.S.C. 1061(2)).(3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 717 the following new item:Sec. 718. Acquisition professional career program..140.Security clearance management and administration(a)In generalTitle VII of the Homeland Security Act of 2002 is amended—(1)by inserting before section 701 (6 U.S.C. 341) the following:AHeadquarters Activities;and(2)by adding at the end the following new subtitle: BSecurity Clearances731.Designation of national security sensitive and public trust positions(a)In generalThe Secretary shall require the designation of the sensitivity level of national security positions (pursuant to part 1400 of title 5, Code of Federal Regulations, or similar successor regulation) be conducted in a manner consistent with respect to all components and offices of the Department, and consistent with Federal guidelines.(b)ImplementationIn carrying out subsection (a), the Secretary shall require the utilization of uniform designation tools throughout the Department and provide training to appropriate staff of the Department on such utilization. Such training shall include guidance on factors for determining eligibility for access to classified information and eligibility to hold a national security position.732.Review of position designations(a)In generalNot later than 120 days of enactment of this section, and every five years thereafter, the Secretary shall review all sensitivity level designations of national security positions (pursuant to part 1400 of title 5, Code of Federal Regulations, or similar successor regulation) at the Department.(b)DeterminationIf during the course of a review required under subsection (a), the Secretary determines that a change in the sensitivity level of a position that affects the need for an individual to obtain access to classified information is warranted, such access shall be administratively adjusted and an appropriate level periodic reinvestigation completed, as necessary.(c)Congressional reportingUpon completion of each review required under subsection (a), the Secretary shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the findings of each such review, including the number of positions by classification level and by component and office of the Department in which the Secretary made a determination in accordance with subsection (b) to—(1)require access to classified information;(2)no longer require access to classified information; or(3)otherwise require a different level of access to classified information.733.AuditsBeginning not later than 180 days after the date of the enactment of this section, the Inspector General of the Department shall conduct regular audits of compliance of the Department with part 1400 of title 5, Code of Federal Regulations, or similar successor regulation.734.Reporting(a)In generalThe Secretary shall annually through fiscal year 2026 submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the following:(1)The number of denials, suspensions, revocations, and appeals of the eligibility for access to classified information of an individual throughout the Department.(2)The date and status or disposition of each reported action under paragraph (1).(3)The identification of the sponsoring entity, whether by a component, office, or headquarters of the Department, of each action under paragraph (1), and description of the grounds for each such action.(4)Demographic data, including data relating to race, sex, national origin, and disability, of each individual for whom eligibility for access to classified information was denied, suspended, revoked, or appealed, and the number of years that each such individual was eligible for access to such information.(5)In the case of a suspension in excess of 180 days, an explanation for such duration.(b)FormEach report required under subsection (a) shall be submitted in unclassified form and be made publicly available, but may include a classified annex for any sensitive or classified information if necessary.735.Uniform adjudication, suspension, denial, and revocationNot later than one year after the date of the enactment of this section, the Secretary, in consultation with the Homeland Security Advisory Committee, shall develop and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan to achieve greater uniformity within the Department with respect to the adjudication of eligibility of an individual for access to classified information that are consistent with the Adjudicative Guidelines for Determining Access to Classified Information published on December 29, 2005, or similar successor regulation. The plan shall consider the following:(1)Mechanisms to foster greater compliance with the uniform Department adjudication, suspension, denial, and revocation standards by the head of each component and office of the Department with the authority to adjudicate access to classified information.(2)The establishment of an internal appeals panel responsible for final national security clearance denial and revocation determinations that is comprised of designees who are career, supervisory employees from components and offices of the Department with the authority to adjudicate access to classified information and headquarters, as appropriate.736.Data protectionThe Secretary shall ensure that all information received for the adjudication of eligibility of an individual for access to classified information is consistent with the Adjudicative Guidelines for Determining Access to Classified Information published on December 29, 2005, or similar successor regulation, and is protected against misappropriation.737.ReferenceExcept as otherwise provided, for purposes of this subtitle, any reference to the Department includes all components and offices of the Department..(b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 relating to the items relating to title VII is amended—(1)by inserting before the item relating to section 701 the following new item:Subtitle A—Headquarters Activities;and(2)by inserting at the end the following new items:Subtitle B—Security Clearances Sec. 731. Designation of national security sensitive and public trust positions. Sec. 732. Review of position designations. Sec. 733. Audits. Sec. 734. Reporting. Sec. 735. Uniform adjudication, suspension, denial, and revocation. Sec. 736. Data protection. Sec. 737. Reference..141.Fitness information transparency(a)Consolidation of fitness standardsNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Chief Security Officer of the Department of Homeland Security, shall—(1)coordinate with the heads of components of the Department to review and consolidate all Federal contractor fitness standards used by the Department and its components in order to issue a uniform set of fitness standards that reflect public trust concerns which correspond to each position risk level;(2)require the Department and the heads of its components to use such uniform fitness standards that correspond to the relevant position risk level as the basis for fitness determinations for a contractor employee; and(3)publish such uniform fitness standards that correspond to each such position risk level on the public website of the Department and cause the same to be printed in the Federal Register.(b)Deviation from uniform fitness standardsThe Secretary of Homeland Security, acting through the Chief Security Officer of the Department of Homeland Security, may authorize the Department or a component of the Department to deviate from the uniform fitness standards issued pursuant to subsection (a) on a position-by-position basis if—(1)the Secretary publishes in writing on the public website of the Department and causes the same to be printed in the Federal Register a certification that contains—(A)a determination that such uniform fitness standards are not sufficient to protect information, systems, or facilities of the Department the unauthorized disclosure of which or unauthorized access to which could reasonably be expected to cause substantial damage to the integrity and efficiency of the Department; and(B)a description of approved additional fitness standards and a list to which positions such deviation applies; or(2)exigent circumstances created by a presidential declaration of a major disaster issued pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) require such deviation to mitigate staffing shortages for the duration of such declaration.(c)Reciprocity(1)In generalThe Chief Security Officer of the Department of Homeland Security shall implement a process to ensure fitness determinations made by the Department are uniformly accepted throughout the Department and its components.(2)SufficiencyThe Secretary of Homeland Security, acting through the Chief Security Officer of the Department of Homeland Security, may, as appropriate, deem a favorably adjudicated personnel security investigation sufficient to satisfy a requirement to complete a contractor fitness determination under this section.(d)Fitness adjudication status updatesNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Chief Security Officer of the Department of Homeland Security and in coordination with heads of the components of the Department, shall implement a uniform process to—(1)provide, not less frequently than monthly, contractor representatives certified pursuant to subsection (e)(1) access to information regarding the status of fitness determinations for Department contractor employees relevant to such contractor representatives; and(2)collect each fiscal quarter data to allow the Department and its components and contractor representatives to assess average fitness investigation, adjudication, and determination processing times for each component of the Department, including information regarding the parameters used to calculate each such average.(e)CertificationBefore the implementation of the uniform process described in subsection (d), the Secretary of Homeland Security, acting through the Chief Security Officer of the Department of Homeland Security, shall—(1)certify that each contractor representative receiving information from such process has received information regarding practices relating to the adequate protection of personally identifiable information and has acknowledged in writing to adhere to such practices; and(2)consult with the Director of the Office of Personnel Management to ensure that such process is consistent with current best practices across the Federal Government.(f)Applicability of section 44936 of title 49, united states codeNo authority or policy created by or issued pursuant to this section shall apply to employees or contractors of an air carrier, foreign air carrier, or airport operator subject to employment investigations pursuant to section 44936 of title 49, United States Code.(g)Reports to congressNot later than 180 days after the publication of uniform fitness standards described in subsection (a) and annually thereafter for four years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing—(1)the number of deviation requests under subsection (b) made to the Chief Security Officer of the Department of Homeland Security, including—(A)the number of deviation requests approved and the corresponding justification for each such deviation from such fitness standards; and(B)the number of deviation requests denied and the corresponding justification for each such denial;(2)information regarding the number and average duration of Federal contractor fitness determinations for each component of the Department;(3)information regarding the use of programs or policies that allow contractors to begin work prior to the completion of a fitness determination;(4)to the extent practicable, the number of individuals who, during the preceding calendar year, received an unfavorable fitness determination from the Department by reason of an affiliation with or membership in an organization dedicated to terrorism;(5)to the extent practicable, the number of individuals who, during the preceding calendar year, received a favorable fitness determination from the Department despite an affiliation with or membership in an organization dedicated to terrorism;(6)information regarding the degree to which fitness determinations made by the Department and its components or other Federal agencies are recognized on a reciprocal basis by the Department and its components pursuant to subsection (c)(1);(7)information regarding the degree to which suitability and fitness determinations for Federal applicants and appointees made by the Department and its components or other Federal agencies are recognized on a reciprocal basis by the Department and its components; and(8)information regarding the degree to which the Secretary, acting through the Chief Security Officer of the Department, uses the authority under subsection (c)(2).(h)Suitability status updatesNot later than 1 year after the date of the enactment of this Act, the Chief Security Officer of the Department of Homeland Security, in consultation with the Chief Human Capital Officer of the Department, shall develop a plan to provide Federal applicants and appointees with suitability and fitness determination status updates similar to updates provided to contractor representatives under subsection (d).(i)Exigent circumstances fitness determination reviewThe Chief Security Officer of the Department of Homeland Security may conduct an immediate review of a contractor employee’s fitness determination when a contractor employee has engaged in violent acts against individuals, property, or public spaces based on the contractor employee’s association with persons or organizations that advocate, threaten, or use force or violence, or any other illegal or unconstitutional means, in an effort to prevent others from exercising their rights under the Constitution or laws of the United States or of any State, based on factors including, at a minimum, race, religion, national origin, or disability.(j)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise appropriated.(k)DefinitionsIn this section:(1)ContractorThe term contractor has the meaning given such term in section 7101 of title 41, United States Code.(2)Contractor employeeThe term contractor employee means an individual who performs work for or on behalf of any Federal agency under a contract and who, in order to perform the work specified under such contract, will require access to facilities, information, information technology systems, staff, or other assets of the Department of Homeland Security, and who could, by the nature of the access or duties of such individual, adversely affect the integrity or efficiency of the Department. Such contracts include the following:(A)Personal services contracts.(B)Contracts between any non-Federal entity and the Department.(C)Sub-contracts between any non-Federal entity and another non-Federal entity to perform work related to the primary contract with the Department.(3)Contractor representativeThe term contractor representative means a person employed by a contractor who is designated in writing by an authorized official of a contractor as responsible for managing and communicating with the Department of Homeland Security or its components on behalf of such contractor on matters relating to fitness determinations, and is certified pursuant to subsection (e)(1) regarding the adequate protection of personally identifiable information.(4)Excepted serviceThe term excepted service has the meaning given such term in section 2103 of title 5, United States Code.(5)FitnessThe term fitness means the level of character and conduct necessary for an individual to perform work for or on behalf of a Federal agency in the excepted service, other than a position subject to a suitability determination or as a nonappropriated fund instrumentality employee.(6)Fitness determinationThe term fitness determination means a decision by a Federal agency that an individual does or does not have the required level of character and conduct necessary to perform work for or on behalf of a Federal agency in the excepted service, other than a position subject to a suitability determination, as a contractor employee, or as a nonappropriated fund instrumentality employee.(7)Information technologyThe term information technology has the meaning given such term in section 11101 of title 40, United States Code.(8)Nonappropriated fund instrumentality employeeThe term nonappropriated fund instrumentality employee has the meaning given such term in section 1587(a)(1) of title 10, United States Code.(9)Personnel security investigationThe term personnel security investigation has the meaning given such term in subsection (a) of section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341).(10)Suitability determinationThe term suitability determination has the meaning given such term in section 731.101 of title 5, Code of Federal Regulations.(11)TerrorismThe term terrorism means any criminal acts that involve violence or are dangerous to human life and appear to be intended to intimidate or coerce a civilian population to influence the policy of a government by intimidation or coercion, or to affect the conduct of a government by mass destruction, assassination, or kidnapping.142.Independent investigation of disciplinary outcomes(a)In generalNot later than 120 days after the date of the enactment of this Act, the Comptroller General of the United States shall investigate whether the application in the Department of Homeland Security of discipline and adverse actions are administered in an equitable and consistent manner that results in the same or substantially similar disciplinary outcomes across the Department for misconduct by a non-supervisory or supervisor employee who engaged in the same or substantially similar misconduct.(b)ConsultationIn carrying out the investigation described in subsection (a), the Comptroller General of the United States shall consult with the employee engagement steering committee established pursuant to subsection (b)(1) of section 713 of the Homeland Security Act of 2002 (as added by this Act).(c)Action by under secretary for managementUpon completion of the investigation described in subsection (a), the Under Secretary for Management of the Department of Homeland Security shall review the findings and recommendations of such investigation and implement a plan, in consultation with the employee engagement steering committee established pursuant to subsection (b)(1) of section 713 of the Homeland Security Act of 2002, to correct any relevant deficiencies identified by the Comptroller General of the United States. The Under Secretary for Management shall direct the employee engagement steering committee to review such plan to inform committee activities and action plans authorized under such section 713.143.Rights for transportation security officers(a)DefinitionsFor purposes of this section—(1)the term adjusted basic pay means—(A)the rate of pay fixed by law or administrative action for the position held by a covered employee before any deductions; and(B)any regular, fixed supplemental payment for non-overtime hours of work creditable as basic pay for retirement purposes, including any applicable locality payment and any special rate supplement;(2)the term Administrator means the Administrator of the Transportation Security Administration;(3)the term covered employee means an employee who holds a covered position;(4)the term covered position means a position within the Transportation Security Administration;(5)the term conversion date means the date as of which subparagraphs (A) through (D) of paragraph (3) of subsection (b) take effect;(6)the term 2019 Determination means the publication, entitled Determination on Transportation Security Officers and Collective Bargaining, issued on July 13, 2019, by Administrator David P. Pekoske;(7)the term employee has the meaning given such term by section 2105 of title 5, United States Code;(8)the term Secretary means the Secretary of Homeland Security; and(9)the term TSA personnel management system means any personnel management system established or modified under—(A)section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note); or(B)section 114(n) of title 49, United States Code.(b)Conversion of TSA personnel(1)Restrictions on certain personnel authoritiesNotwithstanding any other provision of law, effective as of the date of the enactment of this Act—(A)any TSA personnel management system in use for covered employees and covered positions on the day before such date of enactment, and any TSA personnel management policy, letters, guideline, or directive in effect on such day may not be modified;(B)no TSA personnel management policy, letter, guideline, or directive that was not established before such date issued pursuant to section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) or section 114(n) of title 49, United States Code, may be established; and(C)any authority to establish or adjust a human resources management system under chapter 97 of title 5, United States Code, shall terminate with respect to covered employees and covered positions.(2)Personnel authorities during transition periodAny TSA personnel management system in use for covered employees and covered positions on the day before the date of enactment of this Act and any TSA personnel management policy, letter, guideline, or directive in effect on the day before the date of enactment of this Act shall remain in effect until the effective date under paragraph (3) of this subsection.(3)Transition to general personnel management system applicable to civil service employeesEffective as of the date determined by the Secretary, but in no event later than 180 days after the date of the enactment of this Act—(A)each provision of law cited in paragraph (9) of subsection (a) of this section is repealed;(B)any TSA personnel management policy, letter, guideline, and directive, including the 2019 Determination, shall cease to be effective;(C)any human resources management system established or adjusted under chapter 97 of title 5, United States Code, with respect to covered employees or covered positions shall cease to be effective; and(D)covered employees and covered positions shall be subject to the provisions of title 5, United States Code.(4)Safeguards on grievancesIn carrying out this Act, the Secretary shall take such actions as are necessary to provide an opportunity to each covered employee with a grievance or disciplinary action (including an adverse action) pending within TSA on the date of enactment of this Act or at any time during the transition period described in paragraph (3) of this subsection to have such grievance removed to proceedings pursuant to title 5, United States Code, or continued within TSA.(c)Transition rules(1)Nonreduction in pay and compensationUnder pay conversion rules as the Secretary may prescribe to carry out this Act, a covered employee converted from a TSA personnel management system to the provisions of title 5, United States Code, pursuant to paragraph (D) of subsection (b)(3) of this section shall not be subject to any reduction in the rate of adjusted basic pay payable, or total compensation provided, to such covered employee.(2)Preservation of other rightsIn the case of each covered employee as of the conversion date, the Secretary shall take any actions necessary to ensure that—(A)any annual leave, sick leave, or other paid leave accrued, accumulated, or otherwise available to a covered employee immediately before the conversion date shall remain available to the employee until used; and(B)the Government share of any premiums or other periodic charges under chapter 89 of title 5, United States Code, governing group health insurance shall remain at least the same as was the case immediately before the conversion date.(3)GAO study on TSA pay ratesNot later than the date that is 9 months after the date of enactment of this Act, the Comptroller General shall submit a report to Congress on the differences in rates of pay, classified by pay system, between Transportation Security Administration employees—(A)with duty stations in the contiguous 48 States; and(B)with duty stations outside of such States, including those employees located in any territory or possession of the United States.(4)Rule of constructionDuring the transition period and after the conversion date, the Secretary shall ensure that the Transportation Security Administration continues to prevent the hiring of individuals who have been convicted of a sex crime, an offense involving a minor, a crime of violence, or terrorism.(d)Consultation requirement(1)Exclusive representativeThe labor organization certified by the Federal Labor Relations Authority on June 29, 2011, or successor labor organization shall be treated as the exclusive representative of full- and part-time non-supervisory TSA personnel carrying out screening functions under section 44901 of title 49, United States Code, and shall be the exclusive representative for such personnel under chapter 71 of title 5, United States Code, with full rights under such chapter. Any collective bargaining agreement covering such personnel on the date of enactment of this Act shall remain in effect, consistent with paragraph (4).(2)Consultation rightsNot later than 7 days after the date of the enactment of this Act, the Secretary shall consult with the exclusive representative for the personnel described in subsection (a) under chapter 71 of title 5, United States Code, on the formulation of plans and deadlines to carry out the conversion of covered employees and covered positions under this Act. Prior to the conversion date, the Secretary shall provide (in writing) to such exclusive representative the plans for how the Secretary intends to carry out the conversion of covered employees and covered positions under this Act, including with respect to such matters as—(A)the anticipated conversion date; and(B)measures to ensure compliance with subsections (b) and (c).(3)Required agency responseIf any views or recommendations are presented under paragraph (2) by the exclusive representative, the Secretary shall consider the views or recommendations before taking final action on any matter with respect to which the views or recommendations are presented and provide the exclusive representative a written statement of the reasons for the final actions to be taken.(4)Sunset provisionThe provisions of this section shall cease to be effective as of the conversion date.IILAW ENFORCEMENT ACCOUNTABILITY REFORMSADe-Escalation201.De-escalation, use of force, and body-worn camera policy(a)In generalSubtitle A of title VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new sections:719.De-escalation and use of force(a)PolicyNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Under Secretary for Management, in consultation with Associate Secretary, shall update the Department-wide policy issued on September 7, 2018, on the use of force by law enforcement officers of the Department to ensure that such officers use only the amount of force that is objectively reasonable in consideration of the facts and circumstances at issue to bring incidents under control effectively, while also ensuring the safety of such officers and other individuals. Such updated policy shall set forth in a clear and consistent manner that de-escalation is preferred.(b)RequirementsThe Department-wide policy updated pursuant to subsection (a) shall require—(1)law enforcement officers of the Department to complete initial and recurrent training in the full range of use of force tactics, including the use of de-escalation;(2)the head of each component of the Department with such officers to—(A)designate an individual or individuals, having subject matter expertise regarding use of force policy, training, and the application of use of force tactics, including de-escalation tactics, to be responsible for ensuring compliance with such updated policy; and(B)maintain a use of force review council or committee, the members of which shall have subject matter expertise described in subparagraph (A) to perform internal analysis of use of force incidents to—(i)inform training and tactics and develop recommendations for improvements to policies and procedures; and(ii)identify trends and lessons learned to be shared within the component and across the Department;(3)make recommendations with regard to, or report deficiencies in, training, policies, or procedures; and(4)maintain data regarding use of force within such component in accordance with subsection (c).(c)Reporting(1)In generalThe Associate Secretary shall—(A)issue requirements for the head of each component of the Department to collect and maintain data regarding the use of force within each such component necessary to publish the report required under subparagraph (B); and(B)publish, every six months, a report on the Department’s website containing, to the extent possible—(i)data regarding each incident during the previous six-month period in which lethal force was used by law enforcement officers of the Department that—(I)is disaggregated by component; and(II)describes—(aa)specific information on the region or jurisdiction in which each such incident occurred; and(bb)the circumstances surrounding each such incident; and(ii)a specification of whether a Department officer or other individual was injured or killed in each such incident; and(C)in conjunction with the report required under subparagraph (B), publish a summary of any reviews with respect to which, during the previous six-month period, final action was taken, including a summary of the findings resulting from any such reviews and any findings relating to whether the uses of force contemplated by any such reviews complied with Federal law and Department-wide policy.(2)Privacy protectionAny information published pursuant to this subsection shall be presented in a manner that protects individual privacy.(d)Office of inspector generalThe Inspector General of the Department shall on an ongoing basis review compliance with subsections (a) and (c).(e)De-Escalation and use of force council(1)In generalThe Secretary of Homeland Security, acting through the Associate Secretary, shall maintain an intradepartmental council, chaired by the Under Secretary for Strategy, Policy, and Plans, at which representatives from the following components and entities may share lessons learned, best practices, and trends regarding de-escalation and use of force policies, training, and oversight:(A)The Office of the Under Secretary for Management.(B)U.S. Customs and Border Protection.(C)The Coast Guard.(D)The Secret Service.(E)U.S. Immigration and Customs Enforcement.(F)The Federal Emergency Management Agency.(G)The Transportation Security Administration.(H)The Cybersecurity and Infrastructure Security Agency.(I)Federal Law Enforcement Training Centers.(J)The Office of the General Counsel.(K)The Office of Civil Rights and Civil Liberties.(L)The Privacy Office.(2)FeedbackThe Secretary shall develop mechanisms for appropriate stakeholders, including labor organizations, to provide feedback, on an ongoing basis, to the council regarding its sharing of lessons learned, best practices, and trends regarding de-escalation and use of force.720.Body-worn camera and dashboard cameras(a)Strategy(1)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Under Secretary for Management, shall develop and disseminate a Department-wide directive for requiring by December 31, 2022, the use of body-worn cameras by all uniformed law enforcement officers of the Department and dashboard cameras for all marked vehicles of the Department and associated recording protocols.(2)PrinciplesThe Department-wide directive required under paragraph (1) shall consider principles published by major civil and human rights organizations regarding body-worn cameras and dashboard cameras and include the following:(A)Benchmarks for implementation of the use of body-worn cameras by uniformed law enforcement officers and dashboard cameras for marked vehicles of the Department.(B)Training requirements, procedures, and best practices for the use of body-worn cameras and dashboard cameras.(C)Plans to publicize the directive and the requirements set forth in this section so that the workforce and other impacted individuals are notified of new policies, in particular, those regarding the retention and right to inspect body-worn camera footage.(3)Limited exceptionThe directive required under paragraph (1) shall not apply—(A)to any personnel who operate in a location where the Secretary carries out redundant video-monitoring or video-surveillance that is maintained in good working order and that provides video footage of a quality that is the same or better than that which would be captured by a body-worn camera or dashboard camera;(B)to any vehicle that serves as a mobile command vehicle, and to any personnel therein;(C)to any vehicle, including any Federal, State, local, or rented vehicle, that the Secretary deploys in support of protective operations and to any law enforcement personnel therein while such personnel are engaged in such protective operations; and(D)in instances in which an immediate threat to the life or safety of a uniformed law enforcement officer of the Department makes activating a body-worn camera or dashboard camera impossible or dangerous, except that in such an instance such officer shall activate any such camera at the first reasonable opportunity to do so.(b)Retention of footage(1)In generalBody camera and dashboard camera video footage shall be retained by the law enforcement agency that employs the officer whose camera captured the footage, or an authorized agent thereof, for 6 months after the date it was recorded, after which time such footage shall be permanently deleted.(2)Additional retention requirementsNotwithstanding the retention and deletion requirements in paragraph (1)—(A)video footage shall be automatically retained for not less than 3 years if the video footage captures an interaction or event involving—(i)any use of force; or(ii)an encounter about which a complaint has been registered by a subject of the video footage; and(B)body camera video footage shall also be retained for not less than 3 years if a longer retention period is voluntarily requested by—(i)the uniformed officer whose body camera recorded the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value in an ongoing investigation;(ii)any uniformed officer who is a subject of the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value;(iii)any superior officer of a uniformed officer whose body camera recorded the video footage or who is a subject of the video footage, if that superior officer reasonably asserts the video footage has evidentiary or exculpatory value;(iv)any uniformed officer, if the video footage is being retained solely and exclusively for police training purposes;(v)any member of the public who is a subject of the video footage;(vi)any parent or legal guardian of a minor who is a subject of the video footage; or(vii)a deceased subject’s spouse, next of kin, or legally authorized designee.(3)Right to inspectDuring the retention periods described in paragraphs (1) and (2), the following persons shall have the right to inspect, but not retain or in any matter alter, the body camera footage:(A)Any person who is a subject of body camera video footage, and their designated legal counsel.(B)A parent of a minor subject of body camera video footage, and their designated legal counsel.(C)The spouse, next of kin, or legally authorized designee of a deceased subject of body camera video footage, and their designated legal counsel.(D)A uniformed officer whose body camera recorded the video footage, and their designated legal counsel, subject to the limitations and restrictions in this part.(E)The superior officer of a uniformed officer whose body camera recorded the video footage, subject to the limitations and restrictions in this part.(F)Any defense counsel who claims, pursuant to a written affidavit, to have a reasonable basis for believing a video may contain evidence that exculpates a client.(c)Periodic reporting(1)In generalNot later than 180 days after the date of the enactment of this section and every 180 days thereafter until the Secretary submits the certification described in paragraph (2), the Under Secretary for Management shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding progress on efforts to implement the Department-wide directive described in subsection (a).(2)CertificationA certification described in this paragraph is a certification submitted by the Secretary to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that the Department has fully implemented the directive described in subsection (a).721.Prohibited use of force(a)In generalBeginning on the date that is 90 days after the date of the enactment of this section, a law enforcement officer of the Department who intentionally uses a chokehold or carotid hold shall be subject to disciplinary review. Such officer may be subject to disciplinary action, consistent with chapter 75 of title V, including termination, except in instances in which the use of such force is determined by the Secretary Associate Secretary to be objectively reasonable under the circumstances.(b)DefinitionIn this section, the terms chokehold and carotid hold mean the application of any pressure to the throat or windpipe, the use of maneuvers that restrict blood or oxygen flow to the brain, or carotid artery restraints that prevent or hinder breathing or reduce intake of air of an individual..(b)Clerical amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting at the end of the items relating to subtitle A of title VII the following new items: Sec. 719. De-escalation and use of force. Sec. 720. Body-worn camera and dashboard cameras. Sec. 721. Prohibited use of force..202.De-escalation training(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section:890C.De-escalation training(a)Department trainingNot later than 90 days after the issuance of the updated Department-wide policy pursuant to section 719, the Associate Secretary shall ensure that use of force training provided to law enforcement officers of the Department appropriately emphasize de-escalation training to reflect such policy’s preference for de-escalation.(b)State and local law enforcement trainingThe Associate Secretary, acting through the Director of the Federal Law Enforcement Training Center, in consultation with the Deputy Assistant Secretary for State and Local Law Enforcement, shall, to the greatest extent practicable, increase the availability of use of force training, including de-escalation training, in the training curriculum made available to State, local, Tribal, and territorial law enforcement officers..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890B the following new item: Sec. 890C. De-escalation training..203.Less lethal tactics assessment(a)In generalNot later than 120 days after the date of the enactment of this Act, the Associate Secretary shall commission an assessment of written policies, training, and instances of the utilization by the Department of Homeland Security of less lethal force tactics utilized by the Department within the past three years by a nonprofit research institution with expertise in homeland security, including border security, and law enforcement. Such assessment shall, if appropriate, include any recommendations for changes with respect to such policies or training to improve the use of less lethal force tactics. Such assessment shall, at a minimum, consider the use of the following:(1)Oleoresin capsicum spray or any other fog or irritant dispensers for crowd control or disbursement.(2)Electronic control weapons that discharge electrical energy.(3)Compressed air launchers, such as compressed-air powered, shoulder-fired launchers that deliver less lethal projectiles.(4)Munition launchers that deliver an airburst flash bang effect.(5)Less-lethal specialty impact chemical munitions.(6)Controlled tire deflation devices.(7)Long range acoustic devices.(8)Other crowd control and disbursement tactics.(b)ReportThe assessment required under subsection (a) shall be submitted to the Secretary of Homeland Security not later than one year after the commencement of such assessment. Not later than 90 days after receipt of such assessment, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate such assessment, together with the Secretary’s feedback on any recommendations contained therein.204.Requests relating to department of homeland security personnel or equipment(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002, as amended by this title, is further amended by adding at the end the following new section:890D.Requests relating to personnel or equipmentThe Secretary shall provide notification to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of the Secretary’s acceptance of a request to augment local law enforcement capabilities with the deployment of Department personnel, including law enforcement personnel, unmanned aerial system operations, or other equipment within 24 hours of such acceptance. The notification requirement under this section shall not apply to ongoing or routine joint operations or assignments authorized under law, including section 1303 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112)..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890C, as added by this title, the following new item:Sec. 890D. Requests relating to personnel or equipment..205.Best practices to reduce incidents of excessive or unauthorized force(a)In generalThe Associate Secretary of the Department of Homeland Security, acting through the Under Secretary for Science and Technology of the Department of Homeland Security, shall research and recommend the adoption of evidence-based practices that, when utilized by law enforcement officers of the Department, have the potential to reduce incidents of excessive or unauthorized force. Such practices shall be based on research that takes into account the degree to which the following factors potentially contribute to such incidents:(1)Gaps in training or staffing including those that may contribute to the delayed deployment of backup resources in the field.(2)Unconscious bias regarding race, gender, ethnicity, or national origin or other psychological triggers.(3)The level of racial, gender, and ethnic diversity within the workforce in which such law enforcement officer serves.(4)Stress or fatigue, and related underlying causes.(b)ReportNot later than one year after commencing the research described in subsection (a), the Under Secretary for Science and Technology of the Department of Homeland Security shall submit to the Secretary of Homeland Security and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing findings regarding evidence-based practices described in such subsection.(c)Research partnershipsTo carry out subsection (a), the Under Secretary for Science and Technology of the Department of Homeland Security shall seek research partnerships with historically Black colleges and minority-serving institutions and other university-based centers for homeland security pursuant to section 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)).206.Department of Homeland Security component insignia required(a)In generalSubtitle A of title VII of the Homeland Security Act of 2002, as amended by this Act, is further amended by adding at the end the following new section:722.Department component insignia required(a)In generalAll uniformed law enforcement officers of the Department who are required to display or wear the official insignia or uniform (as such term is defined in section 716(c)(3) of title 18, United States Code) of the Department or component, as the case may be, to perform the duties of such officer shall display or wear such official insignia or uniform in a manner that is visible to others when carrying out such duties, including when deployed to augment State or local law enforcement capabilities.(b)ExceptionThe requirement under subsection (a) shall not apply in the case of a law enforcement officer of the Department or a component of the Department who is engaged in undercover or covert operations..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 721, as added by this title, the following new item:Sec. 722. Department component insignia required..207.FLETC advisory board(a)In generalPursuant to section 871 of the Homeland Security Act of 2002 (6 U.S.C. 451), the Associate Secretary of Homeland Security shall establish an advisory committee to the Federal Law Enforcement Training Centers (FLETC) to advise and make recommendations on matters relating to the selection, development, content, and delivery of training by FLETC.(b)MembershipThe committee established pursuant to subsection (a) shall be comprised of 19 members who possess diverse expertise, knowledge, and experience in law enforcement training, including at least one representative from each of the following:(1)A national association representing major metropolitan police chiefs.(2)Rural police departments.(3)African-American police officers.(4)Hispanic police officers.(5)Tribal police officers.(c)ResponsibilitiesThe committee shall provide advice and recommendations to FLETC on the following:(1)Training policy formulation.(2)Training needs for State, local, and Tribal law enforcement officers, including de-escalation training.(3)Training curriculum, course content, and evaluation.(4)Student admission, performance, testing, and evaluation.(d)Quorum; meetingsA quorum shall consist of a majority of members and the committee shall meet at least twice annually. All committee meetings shall be open to the public and announced in advance in the Federal Register.(e)Less than lethal force reportThe committee shall review the report required under section 203(b) and issue, as appropriate, recommendations to FLETC regarding changes in training based on such report.208.Department of Homeland Security support for the national network of fusion centersSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended—(1)in subsection (b)(1), by inserting , including relating to privacy, civil rights, and civil liberties training, after advice and assistance;(2)in subsection (c), by adding at the end the following new paragraph:(7)Privacy, civil rights, and civil liberties advisorsThe Chief Privacy Officer of the Department and the Officer for Civil Rights and Civil Liberties of the Department, in coordination with the Under Secretary for Intelligence and Analysis shall, to the maximum extent practicable, assign personnel to assist the fusion centers that participate in the State, Local, and Regional Fusion Center Initiative, including employees of such fusion centers who are responsible for privacy, civil rights, and civil liberties efforts within such fusion centers.;(3)by redesignating subsections (k) and (l) as subsections (n) and (o), respectively; and(4)by inserting after subsection (j) the following new subsections:(k)Self-Assessment(1)In generalNot later than one year after the date of the enactment of this subsection, the Secretary shall disseminate to each fusion center participating in the State, Local, and Regional Fusion Center Initiative and receiving a grant from the Department guidance on conducting a self-assessment with respect to adherence to privacy, civil rights, and civil liberties protections to privacy, civil rights, and civil liberties polices, including training. Not later than August 31, 2022, and annually thereafter, such fusion centers shall submit to the Secretary such self-assessments.(2)Inspector general reviewNot later than September 30, 2022, and annually thereafter, the Under Secretary for Intelligence and Analysis shall submit to the Inspector General of the Department the self-assessments submitted to the Under Secretary. Not later than 90 days after the receipt of the self-assessments, and annually thereafter, the Inspector General shall review a representative sampling, as determined by the Inspector General, of the policies, practices, and performance with respect to privacy, civil rights, and civil liberties of the fusion centers participating in the State, Local, and Regional Fusion Center Initiative to determine such centers’ adherence to privacy, civil rights, and civil liberties polices, including training. Each such review shall take into consideration the self-assessments of the fusion centers so sampled and reviewed. The Inspector General shall annually rotate the fusion centers subject to such sampling and review, and shall endeavor to sample and review fusion centers that are diverse with respect to the metropolitan areas, States, or regions in which such fusion centers operate.(l)Comptroller generalBeginning on the date that is one year after the date of the enactment of this subsection, the Comptroller General of the United States shall triennially submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review of the use of emerging technologies, including facial recognition, artificial intelligence, and machine learning, by fusion centers participating in the State, Local, and Regional Fusion Center Initiative, and the effects of such technologies on the privacy, civil rights, and civil liberties of the American public. Each such review shall evaluate not fewer than—(1)three such fusion centers that serve high-risk urban areas (as such term is defined in section 2003); and(2)two State fusion centers..BSecuring of Firearms and other Sensitive Assets221.DefinitionsIn this title:(1)DepartmentThe term Department means the Department of Homeland Security.(2)LostThe term lost includes loss by theft.(3)Sensitive assetsThe term sensitive assets has the meaning given such term in section 701, as amended by section 222 of this Act.(4)Under secretary for managementThe term Under Secretary for Management means the Under Secretary for Management of the Department.222.Inclusion of securing firearms and other sensitive assets in responsibilities of Under Secretary for ManagementSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—(1)in subsection (a)(6), by inserting (including firearms and other sensitive assets) after equipment; (2)by redesignating the second subsection (e) (relating to the definition of interoperable communications) as subsection (f); and(3)by amending such redesignated subsection (f) to read as follows:(f)DefinitionsIn this section:(1)Interoperable communicationsThe term interoperable communications has the meaning given such term in section 7303(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(g)).(2)Sensitive assetsThe term sensitive assets means any asset, regardless of value—(A)that the Department issues to a Department employee; and(B)that either the Under Secretary for Management or a component head determines requires special control and accounting..223.Management directive(a)Safeguarding firearms and sensitive assets directive(1)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary for Management shall develop and disseminate a Department-wide directive for achieving adequate security over firearms and other sensitive assets across the Department.(2)ContentsThe Department-wide directive required under subsection (a) shall, at a minimum, include the following:(A)Descriptions of what equipment, in addition to firearms, is classified as a sensitive asset for the purpose of carrying out this Act.(B)Requirements for securing Department-issued firearms and other sensitive assets.(C)A classification system for all categories of Department-issued badges and corresponding requirements for safeguarding such assets.(D)Reporting requirements for lost firearms and other sensitive assets, including timelines for such reporting, to supervisors, local law enforcement, the Federal Bureau of Investigation’s National Crime Information Center, and Department headquarters.(E)Recordkeeping requirements for lost firearms and other sensitive assets in inventory systems, including a timeline for recording such losses.(3)Review and update of directiveNot later than one year after the issuance of the directive required under subsection (a), the Under Secretary for Management shall review and update, as necessary, such directive, including adding a requirement relating to recording in the inventory systems maintained by each component of the Department the acceptance or transfer of a firearm or other sensitive asset by such component.(b)Personal property asset management program manualTogether with the issuance of the directive required under subsection (a), the Under Secretary for Management shall disseminate a revised version of the Personal Property Asset Management Program Manual that includes the following:(1)Requirements for component heads to develop procedures to safeguard firearms and other sensitive assets during on and off-duty time.(2)Requirements for the issuance of safety locking devices and policies on the use of such assets, as applicable.(3)Requirements for initial, recurrent, and remedial training on safeguarding such assets.(4)Examples, with detail, of how to report and record lost sensitive assets across components of the Department, and an enforcement mechanism to ensure supervisors maintain such records.(5)A requirement that the file maintained on a lost firearm or other sensitive asset contains both the corresponding police report and the Department report detailing the circumstances surrounding such loss, including information on adherence to safeguarding procedures.224.Component responsibilitiesDepartment component heads shall—(1)comply with Federal law, Federal regulations, executive branch guidance, and Department policy, including directives required by this Act, relating to the management and oversight of securing firearms and other sensitive assets;(2)review the need for non-law enforcement badges;(3)require component personnel to safeguard firearms and other sensitive assets in accordance with the directive issued by the Under Secretary for Management under section 223;(4)require that component personnel adhere to the procedures and timelines for properly reporting to supervisors lost firearms and other sensitive assets;(5)require that lost firearms and other sensitive assets are reported to local law enforcement, the Federal Bureau of Investigation’s National Crime Information Center, and Department headquarters in the timeframe established in such directive; and(6)require that lost firearms and other sensitive assets are recorded in inventory systems in the timeframe established by such directive.225.Personal property asset management Inspector General reviewThe Inspector General of the Department shall, on an ongoing basis, review implementation of this Act and, not later than 180 days after issuance of the Department-wide directive required under section 223, submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review of the progress and effectiveness of such directive, including an assessment of the adequacy of such directive, as well as the level of compliance among the components of the Department to achieve adequate security of sensitive assets across Department components.CFederal Law Enforcement Training Centers231.FLETC research and developmentThe Director of the Federal Law Enforcement Training Centers (FLETC), in coordination with the Under Secretary for Science and Technology of the Department of Homeland Security, shall conduct research and development of a technology to enhance participation rates in training offered to State, local, and Tribal communities, with particular attention to rural or remote communities, for the purpose of enhancing domestic preparedness for and collective response to terrorism and other homeland security threats.232.Reporting on basic training programs of the Department of Homeland Security(a)Annual reporting(1)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Secretary of Homeland Security, acting through the Under Secretary for Management of the Department of Homeland Security, shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the accreditation status for each basic training program of the Department, including information relating to the following:(A)The date on which each such program achieved initial accreditation, or in the case of a program that is not currently accredited, the reasons for not obtaining or maintaining accreditation, the activities, if any, taken to achieve accreditation, and an anticipated timeline for accreditation of such program.(B)The date each such program most recently received accreditation or reaccreditation, if applicable.(C)Each such program’s anticipated accreditation or next reaccreditation date.(D)The name of the accreditation manager for each such program.(2)Termination of reporting requirementAnnual reports under paragraph (1) shall terminate when all basic training programs of the Department of Homeland Security are accredited.(b)Lapse in accreditation(1)In generalIf a basic training program of the Department of Homeland Security loses accreditation, the head of the relevant component of the Department shall notify the Under Secretary for Management of the Department not later than 30 days after such loss.(2)Notice to congressNot later than 60 days after receiving a notification pursuant to subsection (a), the Under Secretary for Management of the Department of Homeland Security shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of the lapse in accreditation, the reason for such lapse, and the activities underway and planned to regain accreditation.(c)DefinitionsIn this section:(1)AccreditationThe term accreditation means the recognition by a board that a basic training program is administered, developed, and delivered according to an applicable set of standards.(2)Accreditation managerThe term accreditation manager means the individual assigned by the component of the Department of Homeland Security to manage accreditation activities for a basic training program.(3)Basic training programThe term basic training program means an entry level program that is transitional to law enforcement service, provides training on critical competencies and responsibilities, and is typically a requirement for appointment to a law enforcement service job or job series.(4)ReaccreditationThe term reaccreditation means the assessment of a basic training program after initial accreditation to ensure the continued compliance with an applicable set of standards.IIIACQUISITION REFORMSAAuthorities301.Definitions(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 is amended by inserting before section 831 the following new section:830.DefinitionsIn this subtitle:(1)The term acquisition has the meaning given such term in section 131 of title 41, United States Code.(2)The term acquisition decision authority means the authority, held by the Secretary acting through the Under Secretary for Management to—(A)ensure compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives;(B)review (including approving, pausing, modifying, or canceling) an acquisition program through the life cycle of such program;(C)ensure that acquisition program managers have the resources necessary to successfully execute an approved acquisition program;(D)ensure appropriate acquisition program management of cost, schedule, risk, and system performance of the acquisition program at issue, including assessing acquisition program baseline breaches and directing any corrective action for such breaches; and(E)ensure that acquisition program managers, on an ongoing basis, monitor cost, schedule, and performance against established baselines and use tools to assess risks to an acquisition program at all phases of the life cycle of such program to avoid and mitigate acquisition program baseline breaches.(3)The term acquisition decision event, with respect to an acquisition program, means a predetermined point within the acquisition lifecycle at which the acquisition decision authority determines whether such acquisition program shall proceed to the next acquisition phase.(4)The term acquisition decision memorandum, with respect to an acquisition, means the official documented record of decisions, including the rationale for the decisions and any assigned actions for such acquisition, as determined by the person exercising acquisition decision authority for such acquisition.(5)The term acquisition program means the process by which the Department acquires, with any appropriated amounts or fee funding, by contract for purchase or lease, property or services (including construction) that support the missions and goals of the Department.(6)The term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance parameters, expressed in standard, measurable, quantitative terms, which must be met in order to accomplish the goals of such program.(7)The term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes the following:(A)Identifying and validating needs.(B)Assessing alternatives to select the most appropriate solution.(C)Clearly establishing well-defined requirements.(D)Developing realistic cost estimates and schedules that account for the entire life cycle of an acquisition.(E)Securing stable funding that matches resources to requirements before initiating development.(F)Demonstrating technology, design, and manufacturing maturity before initiating production.(G)Using milestones and exit criteria or specific accomplishments that demonstrate the attainment of knowledge to support progress.(H)Regularly assessing and managing risks to achieving requirements and cost and schedule goals.(I)Adopting and executing standardized processes with known success across programs.(J)Establishing an adequate workforce that is qualified and sufficient to perform necessary functions.(K)Integrating the capabilities described in subparagraphs (A) through (J) into the Department’s mission and business operations.(8)The term breach, with respect to a major acquisition program, means a failure to meet any cost, schedule, or performance threshold specified in the most recently approved acquisition program baseline.(9)The term congressional homeland security committees means—(A)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Appropriations of the House of Representatives and of the Senate.(10)The term Component Acquisition Executive means the senior acquisition official within a component who is designated in writing by the Under Secretary for Management, in consultation with the component head.(11)The term life cycle cost means the total ownership cost of an acquisition, including all relevant costs related to acquiring, deploying, operating, maintaining, and disposing of the system, project, or product over a specified period of time.(12)The term major acquisition program means a Department capital asset, services, or hybrid acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2020 constant dollars) over its life cycle or a program identified by the Chief Acquisition Officer as a program of special interest.(13)The term non-major acquisition program means a Department capital asset, services, or hybrid acquisition program that is estimated by the Secretary to require an eventual total expenditure of less than $300,000,000 (based on fiscal year 2020 constant dollars) over its life cycle..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting before the item relating to section 831 the following new item:830. Definitions..302.Acquisition authorities for Office of Program Accountability and Risk Management(a)In generalSubtitle A of title VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the new section following:723.Office of Program Accountability and Risk Management(a)Establishment of officeWithin the Management Directorate, there shall be a Program Accountability and Risk Management office to—(1)provide consistent accountability, standardization, and transparency of acquisition programs of the Department;(2)serve as the central oversight function for the Department’s acquisition portfolio; and(3)provide review and analysis of Department acquisition programs, as appropriate.(b)Responsibilities of executive directorThe Program Accountability and Risk Management office shall be led by an Executive Director to oversee the requirements specified in subsection (a). The Executive Director shall report directly to the Under Secretary for Management, and shall carry out the following responsibilities:(1)Monitor regularly the progress of Department major acquisition programs between acquisition decision events to identify problems with cost, performance, or schedule that components may need to address to prevent cost overruns, performance issues, or schedule delays.(2)Assist the Under Secretary for Management in managing the Department’s acquisition programs, acquisition workforce, and related activities.(3)Conduct oversight of individual acquisition programs to implement Department acquisition program policy, procedures, and guidance with a priority on ensuring the data the office collects and maintains from Department components is accurate and reliable.(4)Serve as the focal point and coordinator for the acquisition life cycle review process and as the executive secretariat for the Department’s Acquisition Review Board.(5)Advise the persons having acquisition decision authority in making acquisition decisions consistent with all applicable laws and in establishing clear lines of authority, accountability, and responsibility for acquisition decision making within the Department.(6)Assess the results of major acquisition programs’ post-implementation reviews and identify opportunities to improve performance throughout the acquisition process and across the Department’s acquisition portfolio.(7)Provide technical support and assistance to Department acquisition programs and acquisition personnel.(8)Assist, as appropriate, with the preparation of the Future Years Homeland Security Program.(9)Prepare and submit the Congressional Acquisition Progress Report for the Department, as required under section 840.(10)In coordination with the Component Acquisition Executives, maintain the Master Acquisition Oversight List that shall serve as an inventory of all major and non-major acquisition programs within the Department. The inventory shall be updated quarterly and include, at a minimum, the following information for each program:(A)Component sponsoring the acquisition.(B)Name of the acquisition.(C)Acquisition level as determined by the program’s anticipated life cycle cost (as such term is defined in section 830) and other criteria pursuant to the Department-level acquisition policy.(D)Acquisition decision authority for the acquisition.(E)Current acquisition phase.(c)Responsibilities of componentsEach head of a component shall comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management, and shall carry out the following responsibilities:(1)Establish an organizational structure for conducting acquisitions within the component, to be managed by a Component Acquisition Executive, and obtain the resources necessary to operate such an organizational structure that are aligned with the number, type, size, and complexity of the acquisition programs of the component.(2)Oversee sustainment of capabilities deployed by major and non-major acquisition programs once all planned deployments are completed until such capabilities are retired or replaced.(d)Responsibilities of component acquisition executivesThe Component Acquisition Executive is responsible for overseeing all acquisition related activities within the component and, as such, shall carry out the following functions:(1)Establish and implement policies and guidance for managing and conducting oversight for major and non-major acquisition programs within the component that comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management.(2)Ensure acquisition documentation is complete and demonstrates the critical thinking required for successful program execution prior to final approval.(3)Exercise the acquisition decision authority (as such term is defined in section 830) to approve, pause, modify (including the rescission of approvals of program milestones), or cancel non-major acquisition programs and major acquisition programs when delegated by the Under Secretary for Management pursuant to section 701(d)(3).(4)Review, oversee, and direct activities between acquisition decision events for major acquisition programs within the component for which the Under Secretary for Management is the acquisition decision authority..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is further amended by inserting after the item relating to section 722, as added by this Act, the following new items:Sec. 723. Office of Program Accountability and Risk Management..303.Acquisition authorities for technical support offices(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:836.Technical support offices(a)Office of test and evaluation(1)Establishment of officeWithin the Department, there shall be an Office of Test and Evaluation to—(A)provide test and evaluation support across the Department; and(B)serve as the liaison with other Federal agencies, foreign, Tribal, State, and local governments; the private sector; educational institutions; and other entities with regards to test and evaluation matters.(2)Responsibilities of directorThe Office of Test and Evaluation shall be led by a Director to oversee the requirements specified in paragraph (1) and to carry out the following responsibilities:(A)Establish and update as necessary test and evaluation policies, procedures, and guidance for the Department.(B)Ensure, in coordination with relevant component heads, that major acquisition programs—(i)complete reviews of operational requirements to ensure the requirements are informed by threats, including physical and cyber threats, and are measurable, testable, and achievable within the constraints of cost and schedule;(ii)complete independent testing and evaluation of technologies and systems throughout development;(iii)complete operational testing and evaluation that includes all system components and incorporates operators into the testing to ensure that systems meet the mission need as intended in the appropriate operational setting;(iv)use independent verification and validation of test and evaluation implementation and results, as appropriate; and(v)document whether such programs meet all operational requirements.(C)Provide oversight of test and evaluation for the Department’s major acquisition programs throughout the acquisition life cycle by—(i)approving program test and evaluation master plans, plans for individual test and evaluation events, and other related documentation, as deemed appropriate by the Director;(ii)approving the independent test and evaluation agent or third-party tester selected for each program; and(iii)providing an independent assessment to the acquisition decision authority that assesses a program’s progress in meeting operational requirements and operational effectiveness, suitability, and resilience to inform production and deployment decisions.(D)Determine if testing conducted by other Federal departments and agencies, private or third-party entities, and educational institutions is relevant and sufficient in determining whether systems perform as intended.(3)Annual reportWithin one year of the date of enactment of this Act, and each year thereafter, the Director of the Office of Test and Evaluation shall prepare a report summarizing the test and evaluation activities of the Department’s major acquisition programs during the preceding fiscal year. Each report shall be submitted in unclassified form but may include a classified annex. Each report shall—(A)be submitted concurrently to the Secretary, Under Secretary for Management, the component heads, and the congressional homeland security committees (as such term is defined in section 830);(B)summarize the adequacy of any test and evaluation activities conducted for each major acquisition program in the fiscal year, including the assessment of results in demonstrating progress against program operational requirements and determination of operational effectiveness, suitability, and resilience;(C)assess the waivers of and deviations from program test and evaluation plans that occurred during the fiscal year, any concerns raised by the waivers or deviations, and the actions that have been taken or are planned to be taken to address the concerns; and(D)include any other comments and recommendations deemed appropriate, including comments and recommendations on resources and facilities available for test and evaluation and levels of funding made available for test and evaluation activities.(b)Office of systems engineering and standards(1)Establishment of officeWithin the Department, there shall be an Office of Systems Engineering and Standards to—(A)provide systems engineering, standards, and human systems integration support across the Department; and(B)serve as the liaison with other Federal agencies, foreign, Tribal, State, and local governments; the private sector; educational institutions; and other entities with regards to systems engineering, standards, and human systems integration matters.(2)Responsibilities of directorThe Office of Systems Engineering and Standards shall be led by a Director to oversee the requirements specified in subsection (1) and to carry out the following responsibilities:(A)Establish and update as necessary systems engineering, standards, and human systems integration policies, procedures, and guidance for the Department.(B)Ensure, in coordination with relevant component heads, that major acquisition programs—(i)integrate applicable standards into development specifications; and(ii)complete systems engineering reviews and technical assessments during development to inform production and deployment decisions.(C)Provide oversight of systems engineering, standards, and human systems integration for the Department’s major acquisition programs throughout the acquisition life cycle by—(i)approving program systems engineering lifecycle tailoring plans; and(ii)providing independent assessments, in coordination with the Office of the Chief Information Officer as appropriate, of a program’s technical approach, and any significant changes to the technical approach, to inform key acquisition decisions, such as initiating development; and(iii)participating in program systems engineering lifecycle technical reviews..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is further amended by inserting after the item relating to section 835, as added by this Act, the following new items: Sec. 836. Technical support offices. .304.Acquisition authorities for Under Secretary for ManagementSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended by—(1)in subsection (a)(2), inserting and acquisition management after procurement;(2)redesignating subsection (d), the first subsection (e) (relating to the system for award management consultation), and the second subsection (e) (relating to the definition of interoperable communications) as subsections (e), (f), and (g), respectively; and(3)inserting after subsection (c) the following new subsection:(d)Acquisition and related responsibilities(1)In generalNotwithstanding section 1702(a) of title 41, United States Code, the Under Secretary for Management is the Chief Acquisition Officer of the Department. As Chief Acquisition Officer, the Under Secretary shall have the authorities and perform the functions specified in such section 1702(b), and perform all other functions and responsibilities delegated by the Secretary or described in this subsection.(2)Functions and responsibilitiesIn addition to the authorities and functions specified in section 1702(b) of title 41, United States Code, the functions and responsibilities of the Under Secretary for Management related to acquisition (as such term is defined in section 830) include the following:(A)Advising the Secretary regarding acquisition management activities, taking into account risks of failure to achieve cost, schedule, or performance parameters, to ensure that the Department achieves its mission through the adoption of widely accepted program management best practices (as such term is defined in section 830) and standards and, where appropriate, acquisition innovation best practices.(B)Leading the Department’s acquisition oversight body, the Acquisition Review Board, and synchronizing interagency coordination regarding the Department’s acquisition programs and acquisition management efforts.(C)Exercising the acquisition decision authority (as such term is defined in section 830) to approve, pause, modify (including the rescission of approvals of program milestones), or cancel major acquisition programs (as such term is defined in section 830), unless the Under Secretary delegates such authority to a Component Acquisition Executive (as such term is defined in section 830) pursuant to paragraph (3).(D)Providing additional scrutiny and oversight for an acquisition that is not a major acquisition if—(i)the acquisition is for a program that is important to departmental strategic and performance plans;(ii)the acquisition is for a program with significant program or policy implications; and(iii)the Secretary determines that such scrutiny and oversight for the acquisition is proper and necessary.(E)Establishing policies for acquisition that implement an approach that takes into account risks of failure to achieve cost, schedule, or performance parameters that all components of the Department shall comply with, including outlining relevant authorities for program managers to effectively manage acquisition programs (as such term is defined in section 830).(F)Ensuring that each major acquisition program has a Department-approved acquisition program baseline (as such term is defined in section 830), pursuant to the Department’s acquisition management policy, that is traceable to the program’s life cycle cost estimate, integrated master schedule, and operational requirements.(G)Assisting the heads of components and Component Acquisition Executives in efforts to comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives.(H)Ensuring that contracts, grants, and financial assistance are provided only to individuals and organizations that are not suspended or debarred.(I)Distributing guidance throughout the Department to ensure that contractors involved in acquisitions, particularly contractors that access the Department’s information systems and technologies, adhere to relevant Department policies related to physical and information security as identified by the Under Secretary for Management.(J)Overseeing the Component Acquisition Executive organizational structure to ensure Component Acquisition Executives have sufficient capabilities and comply with Department acquisition policies.(K)Developing and managing a highly skilled professional acquisition workforce that has the technical expertise and business skills to ensure the Department acquires goods and services to meet mission needs at the best value for the expenditure of public resources.(3)Delegation of certain acquisition decision authorityThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for a major capital asset, services, or hybrid acquisition program that has a life cycle cost estimate of at least $300,000,000 but not more than $1,000,000,000 if all of the following requirements are met:(A)The component concerned possesses working policies, processes, and procedures that are consistent with Department-level acquisition policy.(B)The Component Acquisition Executive concerned has adequate, experienced, and dedicated professional employees with program management training, as applicable, commensurate with the size of the acquisition programs and related activities delegated to such Component Acquisition Executive by the Under Secretary for Management.(C)Each major acquisition program concerned has written documentation showing that it has a Department-approved acquisition program baseline and it is meeting agreed-upon cost, schedule, and performance thresholds.(4)Relationship to under secretary for science and technologyThe Under Secretary for Management and the Under Secretary for Science and Technology shall cooperate in matters related to the coordination of acquisitions across the Department so that investments of the Directorate of Science and Technology are able to support current and future requirements of the components of the Department. Nothing in this subsection shall diminish the authority granted to the Under Secretary for Science and Technology under this Act..305.Acquisition authorities for Under Secretary for Strategy, Policy, and PlansSubsection (c) of section 709 of the Homeland Security Act of 2002 (6 U.S.C. 349) is amended by—(1)redesignating paragraphs (4) through (7) as (5) through (8), respectively; and(2)inserting after paragraph (3) the following new paragraph:(4)ensure acquisition programs (as such term is defined in section 830) support the DHS Quadrennial Homeland Security Review Report, the DHS Strategic Plan, the DHS Strategic Priorities, and other appropriate successor documents;.306.Acquisition authorities for Chief Information OfficerSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following new subsection:(b)Acquisition responsibilitiesIn addition to the responsibilities specified in section 11315 of title 40, United States Code, the acquisition responsibilities of the Chief Information Officer, in consultation with the Under Secretary for Management, shall include the following:(1)Overseeing the management of the Homeland Security Enterprise Architecture and ensuring that, before each acquisition decision event (as such term is defined in section 830), information technology aspects of acquisition programs comply with any departmental information technology management requirements, security protocols, and the Homeland Security Enterprise Architecture, and in any case in which information technology aspects of acquisitions do not comply with the Department’s management directives, making recommendations to the Department’s Acquisition Review Board regarding such noncompliance.(2)Providing recommendations to the Acquisition Review Board regarding information technology programs, and developing information technology acquisition strategic guidance..BRequirements and Oversight321.Acquisition documentation(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:837.Acquisition documentation(a)In generalFor each major acquisition program, the Secretary, acting through the Under Secretary for Management, shall require the head of a relevant component or office to—(1)maintain acquisition documentation that is complete, accurate, timely, and valid, and that includes, at a minimum—(A)operational requirements that are validated consistent with departmental policy;(B)a complete life cycle cost estimate with supporting documentation;(C)verification of such life cycle cost estimate against independent cost estimates, and reconciliation of any differences;(D)a cost-benefit analysis with supporting documentation;(E)an integrated master schedule with supporting documentation;(F)plans for conducting systems engineering reviews and test and evaluation activities throughout development to support production and deployment decisions;(G)an acquisition plan that outlines the procurement approach, including planned contracting vehicles;(H)a logistics and support plan for operating and maintaining deployed capabilities until they are disposed of or retired; and(I)an acquisition program baseline (as such term is defined in section 830) that is traceable to the program’s operational requirements required under (a), life cycle cost estimate required under (b), and integrated master schedule required under (e);(2)prepare cost estimates and schedules for major acquisition programs, as required under subparagraphs (B) and (E), in a manner consistent with best practices as identified by the Comptroller General of the United States;(3)ensure any revisions to the acquisition documentation maintained pursuant to subsection (a)(1) are reviewed and approved in accordance with departmental policy; and(4)submit certain acquisition documentation to the Under Secretary for Management to inform submission to Congress of an annual progress report on the Department’s acquisitions as required by section 840 of the Homeland Security Act of 2002 as amended.(b)WaiverOn a case-by-case basis with respect to any major acquisition program under this section, the Secretary may waive the requirement under paragraph (4) of subsection (a) for a fiscal year if either—(1)such program has not—(A)entered the full rate production phase in the acquisition lifecycle;(B)had a reasonable cost estimate established; and(C)had a system configuration defined fully; or(2)such program does not meet the definition of capital asset, as such term is defined by the Director of the Office of Management and Budget.(c)Congressional oversightAt the same time the President’s budget is submitted for a fiscal year under section 1105(a) of title 31, United States Code, the Secretary shall make information available, as applicable, to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding the requirement described in subsection (a) in the prior fiscal year that includes the following specific information regarding each major acquisition program for which the Secretary has issued a waiver under subsection (b):(1)The grounds for granting a waiver for such program.(2)The projected cost of such program.(3)The proportion of a component’s or office’s annual acquisition budget attributed to such program, as available.(4)Information on the significance of such program with respect to the component’s or office’s operations and execution of its mission.(d)Major acquisition program definedIn this section, the term major acquisition program means a Department capital asset, services, or hybrid acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300 million (based on fiscal year 2020 constant dollars) over its lifecycle or a program identified by the Chief Acquisition Officer as a program of special interest..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 836 the following new item: Sec. 837. Acquisition documentation. .322.Acquisition review board(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new section:838.Acquisition review board(a)In generalThe Secretary shall establish an Acquisition Review Board (in this section referred to as the Board) to—(1)strengthen accountability and uniformity within the Department acquisition review process;(2)review acquisition programs; and(3)review the use of best practices.(b)Composition(1)ChairThe Under Secretary for Management shall serve as chair of the Board.(2)ParticipationThe Secretary shall ensure participation by other relevant Department officials with responsibilities related to acquisitions as permanent members of the Board.(3)OversightThe Under Secretary for Management shall designate a full time employee of the Department to oversee the operations of the Board.(c)MeetingsThe Board shall meet regularly for purposes of ensuring all acquisitions processes proceed in a timely fashion to achieve mission readiness. The Board shall convene at the Secretary’s discretion and at any time—(1)a new acquisition program is initiated;(2)a major acquisition program—(A)requires authorization to proceed from one acquisition decision event to another throughout the acquisition life cycle;(B)is in breach (as such term is defined in section 830); or(C)requires additional review, as determined by the Under Secretary for Management; or(3)a non-major acquisition program requires review, as determined by the Under Secretary for Management.(d)ResponsibilitiesThe responsibilities of the Board are as follows:(1)Determine the appropriate acquisition level and acquisition decision authority for new acquisition programs based on the estimated eventual total expenditure to meet the mission need over the acquisition’s life cycle regardless of funding source.(2)Determine whether a proposed acquisition has met the requirements of key phases of the acquisition life cycle framework and is able to proceed to the next phase and eventual full production and deployment.(3)Oversee whether a proposed acquisition’s business strategy, resources, management, and accountability is executable and is aligned to strategic initiatives.(4)Support the person with acquisition decision authority for an acquisition in determining the appropriate direction for such acquisition at key acquisition decision events.(5)Conduct systematic reviews of acquisitions to ensure that such acquisitions are progressing in compliance with the most recently approved documents for their current acquisition phases.(6)Review the acquisition documents of each major acquisition program, including the acquisition program baseline and documentation reflecting consideration of tradeoffs among cost, schedule, and performance objectives, to ensure the reliability of underlying data.(7)Ensure that practices are adopted and implemented to require consideration of trade-offs among cost, schedule, and performance objectives as part of the process for developing requirements for major acquisition programs prior to the initiation of the second acquisition decision event, including, at a minimum, the following practices:(A)Department officials responsible for acquisition, budget, and cost estimating functions are provided with the appropriate opportunity to develop estimates and raise cost and schedule matters before performance objectives are established for capabilities when feasible.(B)Full consideration is given to possible trade-offs among cost, schedule, and performance objectives for each alternative.(e)Documentation and reportingThe chair of the Board shall—(1)ensure that all activities and decisions made pursuant to the Board’s responsibilities in subsection (d) are documented in acquisition decision memorandum that includes, at a minimum—(A)a summary of the Board’s activity or purpose for convening;(B)the decision resulting from the Board’s activity;(C)the rationale for the decision, including justification for any decisions made to allow acquisition programs to deviate from the Department’s acquisition management policy; and(D)any assigned items for further action; and(2)within 7 days after the acquisition decision memorandum is signed, submit a copy of the memorandum to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 837 the following new item:Sec. 838. Acquisition Review Board..323.Suspension and debarment program(a)EstablishmentThe Secretary shall establish a suspension and debarment program that ensures the Department and each of the components of the Department comply with the laws, regulations, and guidance related to the suspension, debarment, and ineligibility of contractors.(b)RequirementsThe program required to be established under subsection (a) shall—(1)require that any referral made by a contracting official for consideration of actions to protect the interests of the Federal Government be evaluated by the Suspension and Debarment Official in writing in accordance with applicable regulations;(2)develop and require training for all contracting officials of the Department on the causes for suspension and debarment and complying with departmental and Government-wide policies and processes; and(3)include policies and processes for—(A)tracking, reviewing, and documenting suspension and debarment decisions, including those related to poor performance, fraud, national security considerations, and other criteria determined appropriate by the Secretary;(B)ensuring consideration of and referral for suspension, debarment, or other necessary actions that protect the interests of the Federal Government;(C)managing and sharing relevant documents and information on contractors for use across the Department;(D)requiring timely reporting into a centralized departmental and Government-wide databases by the suspension and debarment officials to capture suspension and debarment activities, document justifications for decisions, or other relevant information;(E)issuing guidance to implement these policies that is regularly updated and includes definitions for all relevant terms related to the program; and(F)timely implementation of agreed upon recommendations from the Inspector General of the Department or the Comptroller General of the United States.(c)Inspector general reviewBeginning one year after the date of enactment of this Act, and every three years thereafter, the Inspector General of the Department of Homeland Security shall—(1)conduct audits regarding grant and procurement awards to identify instances in which a contract or grant was improperly awarded to a suspended or debarred entity and whether corrective actions were taken to prevent recurrence; and(2)review the suspension and debarment program throughout the Department to assess whether suspension and debarment criteria are consistently applied throughout the Department and whether disparities exist in the application of such criteria, particularly with respect to business size and categories.(d)DefinitionsIn this section—(1)the term congressional homeland security committees has the meaning given the term in section 2 of the Homeland Security Act of 2002, as amended by this Act;(2)the term Department means the Department of Homeland Security; and(3)the term Secretary means the Secretary of Homeland Security.324.Requirements to buy certain items related to national security interests according to certain criteria(a)RequirementThe Secretary shall ensure that any procurement of covered items for a frontline operational component meets the following criteria:(1)To the maximum extent possible, not less than one-third of funds obligated in a specific fiscal year for the procurement of such covered items shall be covered items that are manufactured in part or provided in the United States by entities that qualify as small business concerns (as such term is described under section 3 of the Small Business Act (15 U.S.C. 632)).(2)Each prime contractor, with respect to the procurement of such covered items, shall ensure, to the maximum extent practicable, the following:(A)Each first-tier subcontractor and end item manufacturer complies with the contractor code of business ethics and conduct under section 3509 of title 41, United States Code, and the Federal Acquisition Regulation.(B)Each first-tier subcontractor and end-item manufacturer is in compliance with a standard identified by the Secretary as appropriate for quality, such as ISO 9001:2015 of the International Organization for Standardization.(C)The ability of a first-tier subcontractor to fulfill the terms of the contract is verified.(3)Each supplier of such a covered item with an insignia (such as any patch, badge, or emblem) and each supplier of such an insignia, if such covered item with such insignia or such insignia, as the case may be, is not produced, applied, or assembled in the United States, shall—(A)store such covered item with such insignia or such insignia in a locked area;(B)report any pilferage or theft of such covered item with such insignia or such insignia occurring at any stage before delivery of such covered item with such insignia or such insignia; and(C)destroy any defective or unusable covered item with insignia or insignia in a manner established by the Secretary, and maintain records, for 3 years after the creation of such records, of such destruction that include the date of such destruction, a description of the covered item with insignia or insignia destroyed, the quantity of the covered item with insignia or insignia destroyed, and the method of destruction.(b)PricingThe Secretary shall ensure that covered items are purchased at a fair and reasonable price, consistent with the procedures and guidelines specified in the Federal Acquisition Regulation.(c)ReportNot later than 180 days after the date of the enactment of this section and annually thereafter, the Secretary shall provide to the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on Appropriations of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate a report on the following:(1)Instances in which vendors have failed to meet deadlines for delivery of covered items and corrective actions taken by the Department in response to such instances.(2)The status of efforts to carry out paragraph (1) of subsection (a).(3)A description of how the Department ensures the compliance of each prime contractor with the requirements of paragraph (2) of subsection (a) and any instances of non-compliance.(d)Department frontline operational component describedIn this section, the term Department frontline operational component refers to any of the following components of the Department:(1)United States Customs and Border Protection.(2)United States Immigration and Customs Enforcement.(3)The United States Secret Service.(4)The Transportation Security Administration.(5)The Cybersecurity and Infrastructure Security Agency.(6)The Federal Protective Service.(7)The Federal Emergency Management Agency.(8)The Federal Law Enforcement Training Centers.(e)DeterminationIf the Secretary determines that compliance with paragraph (1) of subsection (a) is impractical, the Secretary shall, not later than 15 days after making such determination, submit to the Committee on Homeland Security of the House of Representatives and Committee on Homeland Security and Governmental Affairs of the Senate an explanation relating to such determination and specifics regarding what percentage of covered items will be procured by small business concerns.(f)ExceptionThis section shall not apply to the purchase of covered items by the Department to be used by the Department for training purposes.(g)Covered item describedIn this section, the term covered item refers to any of the following with respect to a Department frontline operational component:(1)Body armor components intended to provide ballistic protection for an individual, consisting of one or more of the following:(A)Soft ballistic panels.(B)Hard ballistic plates.(C)Concealed armor carriers worn under a uniform.(D)External armor carriers worn over a uniform.(2)Helmets that provide ballistic protection and other head protection and components.(3)Protective eyewear.(4)Rain gear, cold weather gear, other environmental and flame-resistant clothing.(5)Footwear.(6)Uniforms.(7)Bags and packs.(8)Holsters and tactical pouches.(9)Patches, insignia, and embellishments.(10)Respiratory protective masks.(11)Chemical, biological, radiological, and nuclear protective gear.(12)Hearing protection equipment.(13)Any other critical safety item as determined appropriate by the Secretary.(h)Effective dateThis section applies with respect to a contract entered into by the Department or any of its frontline operational components after 120 days of enactment of this Act.(i)Sense of CongressIt is the sense of Congress that the Secretary should endeavor to ensure that the majority of covered items for a frontline operational component procured by the Department are manufactured in the United States by entities that qualify as small business concerns.(j)StudyNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a study of the adequacy of allowances provided to employees of Department of Homeland Security frontline operational components (as such term is described in section 836 of the Homeland Security Act of 2002, as added by subsection (a)). Such study shall be informed by a Department-wide survey of employees from across the Department who receive uniform allowances that seeks to ascertain what, if any, improvements could be made to the current uniform allowances and what, if any, impacts current allowances have had on employee morale and retention. Such study shall also consider increasing by 25 percent, at minimum, the uniform allowance for first year employees and by 50 percent, at minimum, the annual allowance for all other employees.325.Prohibition on operation or procurement of foreign-made unmanned aircraft systems(a)In generalThe Secretary of Homeland Security may not operate, provide financial assistance for, or enter into or renew a contract for the procurement of—(1)an unmanned aircraft system (UAS) that—(A)is manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country;(B)uses flight controllers, radios, data transmission devices, cameras, or gimbals manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country;(C)uses a ground control system or operating software developed in a covered foreign country or by a corporation domiciled in a covered foreign country; or(D)uses network connectivity or data storage located in or administered by a corporation domiciled in a covered foreign country; or(2)a system manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country for the detection or identification of covered unmanned aircraft systems.(b)WaiverThe Secretary of Homeland Security may waive the prohibition under subsection (a) on a case by case basis by certifying in writing to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that the operation or procurement that is the subject of such a waiver is required—(1)in the national interest of the United States;(2)for counter-UAS surrogate testing and training; or(3)for intelligence, electronic warfare, or information warfare operations, testing, analysis, and or training.(c)DefinitionsIn this section:(1)Covered foreign countryThe term covered foreign country means a country labeled as a strategic competitor in the Summary of the 2018 National Defense Strategy of the United States of America: Sharpening the American Military’s Competitive Edge issued by the Department of Defense pursuant to section 113 of title 10, United States Code.(2)Unmanned aircraft systemThe term unmanned aircraft system has the meaning given such term in section 44801 of title 49, United States Code.CAcquisition Program Management Accountability and Transparency331.Congressional notification for major acquisition programs(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:839.Congressional notification and other requirements for major acquisition program breach(a)Requirements within department in event of breach(1)Notifications(A)Notification of breachIf a breach (as such term is defined in section 830) occurs, or is expected to occur, in a major acquisition program, the program manager for such program shall notify the Component Acquisition Executive for such program, the head of the component concerned, the Executive Director of the Program Accountability and Risk Management office, and the Under Secretary for Management in writing not later than 30 days after such breach is identified.(B)Notification to secretaryIf a breach occurs, or is expected to occur, in a major acquisition program and such breach results in an increase greater than 15 percent of a cost threshold, a delay greater than 180 days of a schedule threshold, or a failure to meet any of the performance thresholds specified in the most recently approved acquisition program baseline for such program, the Component Acquisition Executive for such program shall notify the Secretary in writing not later than five days after the Component Acquisition Executive for such program is notified of the breach pursuant to subparagraph (A).(C)Notification to congressIf a notification to the Secretary is made under subsection (B) relating to a breach in a major acquisition program, the Under Secretary for Management shall notify the congressional homeland security committees (as such term is defined in section 830) of such breach in writing not later than 30 days after the notification is made to the Secretary.(2)Remediation plan and root cause analysis(A)In generalIf a breach occurs, or is expected to occur, in a major acquisition program, the program manager for such program shall, in coordination with the Component Acquisition Executive for such a program, submit to the head of the component concerned, the Executive Director of the Program Accountability and Risk Management office, and the Under Secretary for Management in writing a remediation plan and root cause analysis relating to such breach and program. Such plan and analysis shall be submitted at a date established at the discretion of the Under Secretary for Management.(B)Remediation planThe remediation plan required under this subparagraph (A) shall—(i)explain the circumstances of the breach at issue;(ii)include a root cause analysis that determines the underlying cause or causes of the breach, including the role, if any, of—(I)unrealistic performance expectations;(II)unrealistic baseline estimates for cost or schedule or changes in program requirements;(III)immature technologies or excessive manufacturing or integration risk;(IV)unanticipated design, engineering, manufacturing, or technology integration issues arising during program performance;(V)changes to the scope of such program;(VI)inadequate program funding or changes in planned out-year funding from one 5-year funding plan to the next 5-year funding plan as outlined in the Future Years Homeland Security Program required under section 874;(VII)legislative, legal, or regulatory changes;(VIII)inadequate program management personnel, including lack of sufficient number of staff, training, credentials, certifications; or(IX)inadequate assessment or mitigation of program risk;(iii)propose corrective action to address the underlying cause or causes of the breach as identified in clause (ii);(iv)explain the rationale for why a proposed corrective action is recommended compared to other options considered; and(v)identify the estimated impact on program cost, schedule, and performance goals of implementing the proposed corrective action, and the extent to which funding from other programs will need to be reduced to cover the cost growth of such program.(3)Review of remediation plans(A)In generalThe Under Secretary for Management shall review the remediation plan required under paragraph (2). The Under Secretary may approve such plan or provide an alternative proposed corrective action, including cancelling the program, within 30 days of the submission of such plan under such paragraph. Programs that submit a breach notification to the Secretary pursuant to subsection (a)(1)(B) shall pause all activities other than those necessary to develop the remediation plan required under subsection (a)(2)(B) until the Under Secretary for Management approves such a plan or provides alternative corrective actions for the program.(B)DocumentationThe Under Secretary for Management shall document the result of the review required under subparagraph (A) in an acquisition decision memorandum. If the program is approved to continue, the Under Secretary for Management shall certify in the acquisition decision memorandum that—(i)such program is essential to the accomplishment of the Department’s mission;(ii)there are no alternatives to the capability or asset provided by such program that will provide equal or greater capability in both a more cost-effective and timely manner;(iii)the estimated impact on program cost, schedule, and performance goals of implementing the proposed corrective action are reasonable; and(iv)the management structure for such program is adequate to manage and control cost, schedule, and performance.(C)Submission to congressNot later than 30 days after the review required under subparagraph (A) is completed, the Under Secretary for Management shall submit to the congressional homeland security committees a copy of the remediation plan and the root cause analysis required under paragraph (2)..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 838 the following new item:Sec. 839. Congressional notification and other requirements for major acquisition program breach..332.Acquisition reports(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:840.Acquisition reports(a)Congressional acquisition progress report(1)In generalAt the same time as the President’s budget is submitted for a fiscal year under section 1105(a) of title 31, United States Code, the Under Secretary for Management shall submit to the congressional homeland security committees (as such term is defined in section 830) and the Comptroller General of the United States an annual acquisition progress report. The report shall include the following:(A)A listing of programs that have been cancelled, paused, or are in breach pursuant to the section 838 of the Homeland Security Act of 2002 (as amended).(B)A listing of programs being tracked on the Master Acquisition Oversight List pursuant to subsection (b)(12) of section 711 of the Homeland Security Act of 2002 as amended that have not yet established an initial Department-approved acquisition program baseline.(C)A listing of established Executive Steering Committees, which provide governance of a program or related set of programs and lower-tiered oversight, and support between acquisition decision events and component reviews, including the mission and membership for each.(2)Information for major acquisition programsFor each major acquisition program on the Master Acquisition Oversight List pursuant to subsection (b)(12) of section 711 of the Homeland Security Act of 2002 as amended that has at least one Department-approved acquisition program baseline and has not yet fully deployed all planned capabilities, the report shall include the following:(A)A narrative describing the purpose of the program, including the capabilities being acquired and the component(s) sponsoring the acquisition.(B)Acquisition Review Board status of each acquisition, including the current acquisition phase, the date of the last review, and a listing of the required documents that have been completed with the dates approved.(C)A comparison of the cost goals in the first Department-approved acquisition program baseline, the current Department-approved acquisition program baseline, and the current estimate. The comparison shall include the timeframe and confidence interval for each source and a description of and rationale for any changes.(D)A comparison of the schedule goals in the first Department-approved acquisition program baseline, the current Department-approved acquisition program baseline, and the current schedule. The comparison shall identify what each event is expected to achieve and include a description of and rationale for any changes.(E)A comparison of the performance goals in the first Department-approved acquisition program baseline and the current Department-approved acquisition program baseline. The comparison shall identify the rationale for any changes and whether the current performance goal has been demonstrated.(F)A list of key test and evaluation events, including dates they are planned or occurred.(G)Top five risks associated with the program, including narrative descriptions and mitigation actions.(H)Contract status, including earned value management data as applicable.(I)Total number of increments or units to be acquired, as appropriate, including a schedule outlining the quantity of increments or units to be procured annually until procurement is complete, as appropriate.(J)A table delineated by appropriation that provides (for prior years; past year; current year; budget year; budget year plus one; budget year plus two; budget year plus three; budget year plus four and beyond; and total cost) the actual or estimated appropriations, obligations, unobligated authority, and planned expenditures.(3)UpdatesThe Under Secretary for Management shall submit quarterly updates to such report not later than 45 days after the completion of each quarter. The updates shall be submitted to the congressional homeland security committees (as such term is defined in section 830) and include the same information under paragraph (1) and (2) for any major acquisition program—(A)that has been newly established since the annual report was submitted; or(B)that has received approval for a revised acquisition program baseline.(b)Comptroller General reviews(1)BriefingNot later than three months after each annual report under subsection (a) is submitted, the Comptroller General of the United States shall brief the congressional homeland security committees (as such term is defined in section 830) on the contents of each such report, including observations on the accuracy of the information presented and any other risks or challenges the Department faces in managing its acquisition portfolio.(2)ReviewNot later than three years after submission of the first annual report under subsection (a), the Comptroller General of the United States shall evaluate and submit to the congressional homeland security committees a report on the reliability of the data used to prepare such reports..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 839 the following new item:Sec. 840. Acquisition reports..IVOTHER REFORMS401.Quadrennial homeland security review(a)In generalSection 706 of the Homeland Security Act of 2002 (as redesignated by this Act; relating to the Quadrennial Homeland Security Review) is amended—(1)in subsection (a)(3)—(A)in subparagraph (B), by striking and at the end;(B)by redesignating subparagraph (C) as subparagraph (D); and(C)by inserting after subparagraph (B) the following new subparagraph:(C)representatives from appropriate advisory committees established pursuant to section 871, the Homeland Security Advisory Council, and the Homeland Security Science and Technology Advisory Committee, or otherwise established, including the Aviation Security Advisory Committee established pursuant to section 44946 of title 49, United States Code; and;(2)in subsection (b)—(A)in paragraph (2), by inserting before the semicolon at the end the following: based on the risk assessment required pursuant to subsection (c)(2)(B);(B)in paragraph (3)—(i)by inserting , to the extent practicable, after describe; and(ii)by striking budget plan and inserting resources required;(C)in paragraph (4)—(i)by inserting , to the extent practicable, after identify;(ii)by striking budget plan required to provide sufficient resources to successfully and inserting resources required to; and(iii)by striking the semicolon at the end and inserting , including any resources identified from redundant, wasteful, or unnecessary capabilities and capacities that can be redirected to better support other existing capabilities and capacities, as the case may be; and;(D)in paragraph (5), by striking ; and and inserting a period; and(E)by striking paragraph (6);(3)in subsection (c)—(A)in paragraph (1), by striking December 31 of the year and inserting 60 days after the date of the submission of the President’s budget for the fiscal year after the fiscal year;(B)in paragraph (2)—(i)in subparagraph (B), by striking description of the threats to and inserting risk assessment of;(ii)in subparagraph (C), by inserting , as required under subsection (b)(2) before the semicolon at the end;(iii)in subparagraph (D)—(I)by inserting to the extent practicable, before a description; and(II)by striking budget plan and inserting resources required;(iv)in subparagraph (F)—(I)by inserting to the extent practicable, before a discussion; and(II)by striking the status of;(v)in subparagraph (G)—(I)by inserting to the extent practicable, before a discussion;(II)by striking the status of;(III)by inserting and risks before to national homeland; and(IV)by inserting and after the semicolon at the end;(vi)by striking subparagraph (H); and(vii)by redesignating subparagraph (I) as subparagraph (H);(C)by redesignating paragraph (3) as paragraph (4); and(D)by inserting after paragraph (2) the following new paragraph (3):(3)DocumentationThe Secretary shall retain and, upon request, provide to Congress the following documentation regarding each quadrennial homeland security review:(A)Records regarding the consultation carried out the pursuant to subsection (a)(3), including the following:(i)All written communications, including communications sent out by the Secretary and feedback submitted to the Secretary through technology, online communications tools, in-person discussions, and the interagency process.(ii)Information on how feedback received by the Secretary informed the quadrennial homeland security review.(B)Information regarding the risk assessment, as required under subsection (c)(2)(B), including the following:(i)The risk model utilized to generate the risk assessment.(ii)Information, including data used in the risk model, utilized to generate the risk assessment.(iii)Sources of information, including other risk assessments, utilized to generate the risk assessment.(iv)Information on assumptions, weighing factors, and subjective judgments utilized to generate the risk assessment, together with information on the rationale or basis thereof.; and(4)by redesignating subsection (d) as subsection (e); and(5)by inserting after subsection (c) the following new subsection (d):(d)ReviewNot later than 90 days after the submission of each report required under subsection (c)(1), the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the degree to which the findings and recommendations developed in the quadrennial homeland security review covered by each such report were integrated into the acquisition strategy and expenditure plans for the Department..(b)Effective dateThe amendments made by this section shall apply with respect to a quadrennial homeland security review conducted after December 31, 2021.402.Limitations regarding secretarial authorities associated with the protection of public propertySection 1315 of title 40, United States Code, is amended—(1)in subsection (b)(1)—(A)by striking of the Department of Homeland Security, including employees transferred to the Department and insert transferred to the Department of Homeland Security; and(B)by striking 2002, and inserting 2002;(2)in subsection (b)(2)—(A)by striking While engaged in the performance of official duties, and inserting To the extent necessary to protect the property described in subsection (a) and persons on such property,;(B)in subparagraph (B) by striking firearms and inserting a firearm;(C)in subparagraph (C) by striking if the officer or agent has reasonable grounds to believe that the person to be arrested has committed or is committing a felony; and inserting the following: if—(i)the officer or agent has probable cause to believe that the person to be arrested has committed, is committing, or is about to commit a felony on or related to property owned or occupied by the Federal Government;(ii)the arrest—(I)occurs on the Federal property or an area in the immediate vicinity of the property and does not extend beyond any adjacent sidewalk, public street, or other adjacent areas;(II)in the case of an agreement under subsection (e), occurs in an area in which arrests are permitted under the parameters established in such agreement; or(III)is carried out in an area not covered under subclause (I) or (II) only if—(aa)the officer or agent is in active pursuit of a person who is otherwise subject to arrest under this subparagraph; and(bb)such person exits the area covered by subclause (I) or (II), as applicable, during such pursuit; and(iii)there are specific and articulable facts to support a reasonable belief that the person may—(I)escape before a warrant can be obtained for his or her arrest;(II)destroy evidence; or(III)continue the commission of a felony on or related to property owned or occupied by the Federal Government;;(D)in subparagraph (E) by striking ; and and inserting , except that such investigations and any associated surveillance are restricted solely to offenses that may have been committed against property owned or occupied by the Federal Government; and; and(E)by striking subparagraph (F) and inserting the following:(F)carry out such other activities necessary to protect the property described in subsection (a) and persons on such property as the Secretary may prescribe.;(3)in subsection (e)—(A)by striking the Secretary may enter into agreements and inserting the Secretary shall enter into agreements, including memoranda of understanding,; and(B)by adding at the end the following: Any agreement, including memoranda of understanding, entered into under this subsection shall include a requirement that all officers and agents designated under this subsection and subject to such agreement wear body cameras while on duty.;(4)by redesignating subsections (f) and (g) as subsections (h) and (i), respectively; and(5)by inserting after subsection (e) the following:(f)Identification as federal officerAn officer or agent designated under this subsection shall, while engaged in the performance of official duties, display—(1)appropriate insignia identifying the department or agency of the Department of Homeland Security from which such officer or agent has been designated; and(2)the full name of the officer or agent.(g)Limitation on arrestsWith respect to any arrest carried out under subsection (b)(2)(C), the officer or agent shall—(1)identify himself or herself and the department or agency in which such officer or agent is employed;(2)inform the individual being arrested of the cause for such arrest;(3)in the case of an arrest carried out pursuant to an agreement under subsection (e), notify any State or local government that is party to such agreement of the arrest; and(4)document the details of the arrest and the cause for such arrest..403.Biometric enterprise management(a)Biometrics and identity management development and strategyNot later than one year after the date of the enactment of this Act, the Under Secretary for Strategy, Policy, and Plans shall, in coordination with the Privacy Officer and Civil Rights and Civil Liberties Officer, and consultation with appropriate heads of components or offices within the Department, develop and coordinate a biometrics and identity management enterprise strategy for the Department that includes guidance and requirements regarding the front-end collection, use, retention, sharing, and disposal of biometric information by and within the Department and requires the establishment of robust privacy protections for individuals that, with respect to the United States VISIT program and any other such passenger facilitation program, prioritizes securing voluntary consent for the capture of biometrics from individuals through an opt-in approach rather than an opt-out approach. Upon the issuance of the strategy, no component head shall be authorized to initiate or expand a pilot or program that includes biometrics or identity management without the Secretary determining that the program is consistent with this strategy or successor strategy.(b)Compliance with department biometrics and identity management strategyThe Under Secretary for Management shall—(1)not later than 180 days after the issuance of the biometrics and identity management enterprise strategy required under subsection (a) of this section, issue determinations regarding compliance with the strategy for each pilot or program of the Department that uses biometric technologies or information and, where necessary, a corresponding corrective action plan for the pilot or program to come into compliance with the strategy within a year;(2)upon issuance of determinations pursuant to paragraph (1), submit determinations together with any corresponding corrective action plans to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and(3)two years after enactment of this Act, submit certifications for each pilot or program that the Secretary determines to be in compliance the strategy to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate and notification of the suspension or cancellation of any pilots or programs that are not in compliance with the strategy.(c)InventoryWithin 180 days of enactment of this Act, the Under Secretary for Management, in coordination with the Under Secretary for Science and Technology, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an inventory of all pilots and programs of the Department that use biometric technologies or information. The inventory shall include, at a minimum, the following information for each pilot and program—(1)the components or Department offices involved, including their roles and responsibilities;(2)the purpose of the pilot or program, including reason for the use of biometric technologies or information in the pilot or program;(3)a description of functionality, including an overview of any technologies or systems used to capture, share, or match biometric information;(4)the timeframes and locations of key events, including the actual or planned initiation and completion dates for test activities and technology deployments;(5)estimated total cost and funding sources;(6)any contracts or agreements entered into with other Federal departments and agencies, private or third-party entities, and educational institutions;(7)status of implementation, including any transition plans for pilots; and(8)status of plans for developing and issuing any related rulemakings or privacy impact assessments.(d)AssessmentWithin one year of submitting the inventory required under subsection (a), the Under Secretary for Science and Technology shall conduct and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of all pilots or programs of the Department that use biometric technologies or information that involves facial recognition or iris scanning. The assessment shall, at a minimum, review—(1)the impact of device specifications and installation factors, such as camera quality, lighting, and internet connectivity, of biometric collection technologies on the Department’s ability to capture accurate data across all demographic groups, including across age, sex, skin tone, and disability status, alone and in combination with each other, to inform minimum biometric capture device standards;(2)proposed or implemented biometric collection methods to capture accurate data across all demographic groups;(3)information security of biometric technology or systems, including lessons learned to improve resiliency against tampering or cyber threats; and(4)independent testing results of biometric matching algorithms to verify accuracy across all demographic groups.(e)Limitation on expanding biometric air exit capabilities(1)RequirementThe Under Secretary for Management shall prohibit U.S. Customs and Border Protection from expanding biometric air exit capabilities to additional airports, air terminals, or airlines, until it has demonstrated for at least three consecutive months that the program meets its validated user requirement for capturing live biometric images of in-scope travelers on participating flights for capabilities already deployed as of the date of the enactment of this Act.(2)DefinitionIn this section, the term in-scope traveler means any person who is required to provide biometrics upon exit from the United States pursuant to section 215.8(a)(1) of title 8, Code of Federal Regulations.404.Enhanced departmental oversight of certain intelligence mattersParagraph (9) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)) is amended—(1)in subparagraph (A), by striking and after the semicolon;(2)in subparagraph (B), by striking the period and inserting ; and; and(3)by adding at the end the following new subparagraph:(C)any intelligence information under this Act is, to the extent practicable, shared, retained, and disseminated consistent with the protection of privacy rights, civil rights, and civil liberties, as determined, respectively, by the Chief Privacy Officer and the Officer for Civil Rights and Civil Liberties..405.Privacy, civil rights, and civil liberties coordination requiredNo head of a component or office may initiate, modify, or expand a program that may substantially impact the privacy, civil rights, and civil liberties of individuals or includes the collection of personally identifiable information unless prior to the initiation, modification, or expansion, the head of the component or office has done so in coordination with the Chief Privacy Officer and the Officer for Civil Rights and Civil Liberties of the Department.406.Department-wide social media policy(a)In generalNot later than 180 days after enactment of this Act, the Secretary, acting through the Under Secretary for Management, shall issue a Department-wide management directive for social media activity on official Departmental accounts that shall include—(1)the roles and responsibilities of Department offices, including the Office of the General Counsel and Privacy Office, in monitoring the Department’s compliance with the social media policy;(2)a discussion of applicable Federal laws, regulations, and requirements that apply to social media use, including those related to information quality, such as the Data Quality Act, ethical conduct, protecting individual privacy, and records management;(3)the process for authorizing an official, Department branded social media account;(4)training requirements, to include mass communication and ethics training, for authorizing agency officials to use Department accounts to communicate in their official capacity; and(5)guidance for the personal use of social media accounts not related to official duties.(b)PublicationThe Secretary shall maintain a list of all current official social media accounts of the Department on the website of the Department.407.Propaganda prohibited(a)In generalNot later than 90 days after enactment of this Act, the Secretary, acting through the Under Secretary for Management, shall issue a Department-wide directive and corresponding oversight mechanisms to all personnel prohibiting the origination or circulation of propaganda internally or externally, including with respect to public-facing materials.(b)Inspector general reviewNot later than September 30, 2022, the Inspector General of the Department shall review—(1)the Department’s internal and external communications associated with the August 2020 Kenosha, Wisconsin shooting; the 2020 protests in Portland, Oregon; and the issuance of Executive Order 13769 to determine if there is evidence of the Department engaging in propaganda as defined under this Act;(2)implementation of subsection (a); and(3)issue recommendations, as appropriate, to strengthen protections against the engagement of propaganda within the Department.(c)Propaganda definedFor purposes of this section, the term propaganda means information disseminated with the intent to promote or publicize a particular political cause or point of view, including—(1)materials designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body;(2)materials designed to support or defeat proposed or pending regulation, administrative action, or order issued by the Executive Branch including any State or local government;(3)materials self-aggrandizing or overly publicizing and emphasizing the importance of the agency or activity in question;(4)materials that are prepared by the agency or its contractors at the behest of the agency and circulated as the ostensible position of parties outside the agency without disclosure that the information originated with the Department; and(5)purely partisan materials, those designed to aid a particular political party or candidate.408.Limits on expenses for a swearing-in ceremony(a)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security may not obligate or expend any Federal funds or use any Government property for a reception or gathering after a swearing-in ceremony.(b)ExceptionAt the discretion of the Secretary of Homeland Security, the Secretary may obligate and expend Federal funds or use Government property during an initial swearing-in ceremony for a presidential appointee within the Department of Homeland Security for meals or refreshments served during such ceremony if the total cost does not exceed an amount established by the Secretary not later than 90 days after the date of the enactment of this section. (c)ReportingNot later than 60 days after the end of each fiscal year beginning with fiscal year 2021, the Secretary of Homeland Security, acting through the Chief Financial Officer of the Department of Homeland Security, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an annual report on all funds expended during swearing-in ceremonies described in subsection (b).(d)DefinitionsIn this section:(1)Government propertyThe term Government property has the meaning given such term in section 2635.704(b)(1) of title 5, Code of Federal Regulations.(2)Swearing-in ceremonyThe term swearing-in ceremony means a gathering at which the swearing-in of a Department of Homeland Security official occurs.409.Conflict of interest awareness and reportingNo later than 90 days after enactment, the Chief Procurement Officer shall—(1)disseminate existing laws, regulations, and agency policies related to avoiding personal conflicts of interest and improper business practices to all Department contracting and grant officials, as well as information regarding protections for such officials that report any attempt or actual interference by a Department, Administration, or other elected official or private individual with a conflict of interest or a desire to unfairly influence the procurement process; and(2)require that all Department contracting and grant officials certify receipt and review of the information disseminated under paragraph (1).410.Mentor-protégé program(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section:890E.Mentor-protégé program(a)EstablishmentThere is established in the Department a mentor-protégé program (in this section referred to as the Program) under which a mentor firm enters into an agreement with a protégé firm for the purpose of assisting the protégé firm to compete for prime contracts and subcontracts of the Department.(b)EligibilityThe Secretary shall establish criteria for mentor firms and protégé firms to be eligible to participate in the Program, including a requirement that a firm is not included on any list maintained by the Federal Government of contractors that have been suspended or debarred.(c)Program application and approval(1)ApplicationThe Secretary, acting through the Office of Small and Disadvantaged Business Utilization of the Department, shall establish a process for submission of an application jointly by a mentor firm and the protégé firm selected by the mentor firm. The application shall include each of the following:(A)A description of the assistance to be provided by the mentor firm, including, to the extent available, the number and a brief description of each anticipated subcontract to be awarded to the protégé firm.(B)A schedule with milestones for achieving the assistance to be provided over the period of participation in the Program.(C)An estimate of the costs to be incurred by the mentor firm for providing assistance under the Program.(D)Attestation that Program participants will submit to the Secretary reports at times specified by the Secretary to assist the Secretary in evaluating the protégé firm’s developmental progress.(E)Attestations that Program participants will inform the Secretary in the event of change in eligibility or voluntary withdrawal from the Program.(2)ApprovalNot later than 60 days after receipt of an application pursuant to paragraph (1), the head of the Office of Small and Disadvantaged Business Utilization shall notify applicants of approval or, in the case of disapproval, the process for resubmitting an application for reconsideration.(3)RescissionThe head of the Office of Small and Disadvantaged Business Utilization may rescind the approval of an application under this subsection if it determines that such action is in the best interest of the Department.(d)Program durationA mentor firm and protégé firm approved under subsection (c) shall enter into an agreement to participate in the Program for a period of not less than 36 months.(e)Program benefitsA mentor firm and protégé firm that enter into an agreement under subsection (d) may receive the following Program benefits:(1)With respect to an award of a contract that requires a subcontracting plan, a mentor firm may receive evaluation credit for participating in the Program.(2)With respect to an award of a contract that requires a subcontracting plan, a mentor firm may receive credit for a protégé firm performing as a first tier subcontractor or a subcontractor at any tier in an amount equal to the total dollar value of any subcontracts awarded to such protégé firm.(3)A protégé firm may receive technical, managerial, financial, or any other mutually agreed upon benefit from a mentor firm, including a subcontract award.(4)Any other benefits identified by the Secretary.(f)ReportingNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the head of the Office of Small and Disadvantaged Business Utilization shall submit to the Committees on Homeland Security and Small Business of the House of Representatives a report that—(1)identifies each agreement between a mentor firm and a protégé firm entered into under this section, including number of protégé firm participants that are—(A)small business concerns;(B)small business concerns owned and controlled by veterans;(C)small business concerns owned and controlled by service-disabled veterans;(D)qualified HUBZone small business concerns;(E)small business concerns owned and controlled by socially and economically disadvantaged individuals;(F)women-owned small business concerns;(G)historically Black colleges and universities; and(H)minority institutions of higher education;(2)describes the type of assistance provided by mentor firms to protégé firms;(3)identifies contracts within the Department in which a mentor firm serving as the prime contractor provided subcontracts to a protégé firm under the Program; and(4)assesses the degree to which there has been—(A)an increase in the technical capabilities of protégé firms; and(B)an increase in the quantity and estimated value of prime contract and subcontract awards to protégé firms for the period covered by the report.(g)DefinitionsIn this section:(1)Historically black college or universityThe term historically Black college or university means any of the historically Black colleges and universities referred to in section 2323 of title 10, United States Code, as in effect on March 1, 2018.(2)Mentor firmThe term mentor firm means a for-profit business concern that is not a small business concern that—(A)has the ability to assist and commits to assisting a protégé to compete for Federal prime contracts and subcontracts; and(B)satisfies any other requirements imposed by the Secretary.(3)Minority institution of higher educationThe term minority institution of higher education means an institution of higher education with a student body that reflects the composition specified in section 312(b) of the Higher Education Act of 1965 (20 U.S.C. 1058(b)).(4)Protégé firmThe term protégé firm means a small business concern, a historically Black college or university, or a minority institution of higher education that—(A)is eligible to enter into a prime contract or subcontract with the Department; and(B)satisfies any other requirements imposed by the Secretary.(5)Small business act definitionsThe terms small business concern, small business concern owned and controlled by veterans, small business concern owned and controlled by service-disabled veterans, qualified HUBZone small business concern, and small business concern owned and controlled by women have the meaning given such terms, respectively, under section 3 of the Small Business Act (15 U.S.C. 632). The term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given such term in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C))..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890D the following new item:Sec. 890E. Mentor-protégé program..411.Historically black colleges and universities (HBCUS) homeland security partnerships(a)Department-Wide strategy for enhanced partnerships with historically black colleges and universities and minority-Serving institutionsNot later than 90 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Strategy, Policy, and Plans of the Department, shall—(1)issue a Department-wide strategy to enhance partnerships with historically Black colleges and universities and minority-serving institutions that includes yearly goals, including goals related to improving recruitment and hiring, research and development, and acquisition opportunities at such institutions, through fiscal year 2025; and(2)require the head of each component of the Department to—(A)not later than 150 days after the date of the issuance under paragraph (1) of the Department-wide strategy, develop a component-specific action plan to implement such strategy;(B)monitor progress on such implementation; and(C)not later than one year after the date of such issuance, report to the Secretary regarding progress on such implementation.(b)Enhancement of Research and Development PartnershipsThe Secretary shall seek to enhance partnerships with historically Black colleges and universities and minority-serving institutions with respect to administering the research and development activities of the Department by, among other things—(1)encouraging the participation of such colleges, universities, and institutions in the research, development, testing, and evaluation programs and activities of the Department;(2)facilitating partnerships between such colleges, universities, and institutions and private sector stakeholders, national laboratories, and other academic institutions in areas important to homeland security, including cybersecurity, emergency management, and counterterrorism; and(3)distributing funds through Science and Technology Directorate grants, cooperative agreements, and contracts to such colleges, universities, and institutions for enhancements in areas important to homeland security, including cybersecurity, emergency management, and counterterrorism.(c)Career opportunities partnershipsNot later than 120 days after the date of the enactment of this Act, the Secretary, acting through the Chief Human Capitol Officer of the Department, shall make available to historically Black colleges and universities and minority-serving institutions a current list of internship, fellowship, scholarship, and recruitment opportunities within the Department for students and recent graduates of such colleges, universities, and institutions.(d)Acquisition partnershipsNot later than 120 days after the date of the enactment of this Act, the Secretary, acting through the Chief Procurement Officer of the Department, shall—(1)identify how to increase the participation of historically Black colleges and universities and minority-serving institutions in Department acquisitions, including identifying existing opportunities for historically Black colleges and universities and minority-serving institutions to participate in the contracting program of the Small Business Administration for minorities; and(2)disseminate to such colleges, universities, and institutions—(A)information identified in accordance with paragraph (1); and(B)current and future opportunities to participate in Department acquisitions.(e)Annual report(1)In generalNot later than one year after enactment of this Act, and annually thereafter through 2026, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the efforts of the Department to partner with historically Black colleges and universities and minority-serving institutions to carry out this Act.(2)Reporting requirementsThe annual reports required under subsection (a) shall include the following:(A)A list of awards, including the corresponding monetary value for each such award, to historically Black colleges and universities and minority-serving institutions, disaggregated by grant, contract, cooperative agreement, and other research development test and evaluation activity, initiative, and program.(B)A description of how the Department is partnering with historically Black colleges and universities and minority-serving institutions under the programs referred to in subsections (b) and (d), and how such programs have helped such colleges, universities, and institutions participate in acquisitions with the Department.(C)A summary of outreach efforts to historically Black colleges and universities and minority-serving institutions, and an identification of any Department programs and initiatives in which such colleges, universities, and institutions are under-represented among institutions of higher education.(D)A description of the status of efforts made by the Department pursuant to subsections (a) and (c), including—(i)for subsection (a), Department-wide goals pursuant to the Department-wide strategy to enhance partnerships with historically Black colleges and universities and minority-serving institutions under such section, and the status of efforts to implement action plans throughout the Department to carry out such strategy; and(ii)for subsection (c), participation rates in each internship, fellowship, scholarship, and recruitment opportunity referred to in such section, listed by historically Black college and university and minority-serving institution so participating.(E)A list of memoranda of understanding entered into by the Department with historically Black colleges and universities and minority-serving institutions and information on the parties and scope of each such memorandum of understanding.412.Children’s technical expertParagraph (2) of section 503(b) of the Homeland Security Act (6 U.S.C. 313(b)) is amended—(1)in subparagraph (G), by striking and at the end;(2)in subparagraph (H), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(I)identify and integrate the needs of children into activities to prepare for, protect against, respond to, recover from, and mitigate against the risk of natural disasters, acts of terrorism, and other manmade disasters, including catastrophic incidents, including by appointing a technical expert, who may consult with relevant outside organizations and experts, as necessary, to coordinate such integration, as necessary..413.Modification of Secretary’s reorganization authoritySection 872(a) of the Homeland Security Act of 2002 is amended—(1)in paragraph (1), by striking 1502(b) and inserting 1502; and(2)striking paragraph (2).414.DefinitionsFor purposes of this Act, the following terms should be defined as follows:(1)Foreign violent white supremacist extremist organizationThe term foreign violent white supremacist extremist organization means an organization based outside the United States that seeks, wholly or in part, through unlawful acts of force or violence, to support a belief in the intellectual and moral superiority of the white race over other races.(2)Historically black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(3)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(5)Public-facing materialsThe term public-facing materials means any written, audio, or video materials to inform the public, including press releases, speeches, talking points, fact sheets, testimony, letters, reports, billboards, and social media.(6)Social mediaThe term social media means any tools and technologies that allow a social media user to share communications, postings, or information, or participate in social networking, including but not limited to blogs, social networks, video, and photo sharing websites, online forums, and discussion boards, and automated data feeds.(7)Targeted violenceThe term targeted violence means any incident of violence in which an attacker selects a particular target prior to the incident of violence so as to suggest an intent to inflict mass injury or death and may be an act of domestic terrorism or international terrorism, or an attack that otherwise lacks a clearly discernible political or ideological motivation, such as the June 12, 2016, nightclub mass shooting in Orlando, Florida, the October 1, 2017, attack on concert-goers at a music festival in Las Vegas, Nevada, and the August 3, 2019, mass shooting at a store in El Paso, Texas.(8)Violent white supremacist extremismThe term white supremacist extremism means an ideology that seeks, wholly or in part, through unlawful acts of force or violence, to support a belief in the intellectual and moral superiority of the white race over other races.